Exhibit 10.2

 

 

 

CREDIT AGREEMENT

dated as of

December 19, 2014

among

A.S.V., INC.,

The Lenders Party Hereto

and

GARRISON LOAN AGENCY SERVICES LLC,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

    

DEFINITIONS

       1   

SECTION 1.01

  DEFINED TERMS      1   

SECTION 1.02

  CLASSIFICATION OF LOANS AND BORROWINGS      25   

SECTION 1.03

  TERMS GENERALLY      25   

SECTION 1.04

  ACCOUNTING TERMS; GAAP      25   

ARTICLE 2

    

THE CREDITS

       26   

SECTION 2.01

  LOANS      26   

SECTION 2.02

  PRO RATA SHARES; AVAILABILITY OF FUNDS      26   

SECTION 2.03

  EVIDENCE OF DEBT; REGISTER; LENDERS’ BOOKS AND RECORDS; NOTES      27   

SECTION 2.04

  INTEREST ON LOANS      28   

SECTION 2.05

  SCHEDULED INSTALLMENTS      28   

SECTION 2.06

  TERMINATION OF COMMITMENTS      29   

SECTION 2.07

  VOLUNTARY PREPAYMENTS      29   

SECTION 2.08

  MANDATORY PREPAYMENTS      29   

SECTION 2.09

  APPLICATION OF PREPAYMENTS      31   

SECTION 2.10

  FEES      31   

SECTION 2.11

  MAKING OR MAINTAINING LIBO RATE LOANS      31   

SECTION 2.12

  INCREASED COSTS      32   

SECTION 2.13

  BREAK FUNDING PAYMENTS      33   

SECTION 2.14

  WITHHOLDING OF TAXES; GROSS-UP      33   

SECTION 2.15

  PAYMENTS GENERALLY; ALLOCATION OF PROCEEDS; SHARING OF SET-OFFS      37   

SECTION 2.16

  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS      39   

SECTION 2.17

  DEFAULTING LENDERS      39   

SECTION 2.18

  RETURNED PAYMENTS      40   

SECTION 2.19

  SWAP AGREEMENTS      40   

ARTICLE 3

    

REPRESENTATIONS AND WARRANTIES

     40   

SECTION 3.01

  ORGANIZATION; POWERS      40   

SECTION 3.02

  AUTHORIZATION; ENFORCEABILITY      40   

SECTION 3.03

  GOVERNMENTAL APPROVALS; NO CONFLICTS      41   

SECTION 3.04

  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE      41   

SECTION 3.05

  PROPERTIES      41   

SECTION 3.06

  LITIGATION AND ENVIRONMENTAL MATTERS      42   

SECTION 3.07

  COMPLIANCE WITH LAWS AND AGREEMENTS; NO DEFAULT      42   

SECTION 3.08

  INVESTMENT COMPANY STATUS      42   

SECTION 3.09

  TAXES      42   

SECTION 3.10

  ERISA      42   

SECTION 3.11

  DISCLOSURE      43   

SECTION 3.12

  MATERIAL AGREEMENTS      43   

SECTION 3.13

  SOLVENCY      43   

SECTION 3.14

  INSURANCE      43   

 

-i-



--------------------------------------------------------------------------------

SECTION 3.15

  CAPITALIZATION AND SUBSIDIARIES      43   

SECTION 3.16

  SECURITY INTEREST IN COLLATERAL      44   

SECTION 3.17

  EMPLOYMENT MATTERS      44   

SECTION 3.18

  FEDERAL RESERVE REGULATIONS      44   

SECTION 3.19

  USE OF PROCEEDS      44   

SECTION 3.20

  NO BURDENSOME RESTRICTIONS      44   

SECTION 3.21

  SANCTIONS LAWS AND REGULATIONS.      44   

SECTION 3.22

  AFFILIATE TRANSACTIONS      45   

SECTION 3.23

  COMMON ENTERPRISE      45   

SECTION 3.24

  RELATED AGREEMENTS.      45   

ARTICLE 4

    

CONDITIONS

       45   

SECTION 4.01

  EFFECTIVE DATE      46   

SECTION 4.02

  EACH CREDIT EVENT      49   

ARTICLE 5

    

AFFIRMATIVE COVENANTS

     50   

SECTION 5.01

  FINANCIAL STATEMENTS; BORROWING BASE AND OTHER INFORMATION      50   

SECTION 5.02

  NOTICES OF MATERIAL EVENTS      52   

SECTION 5.03

  EXISTENCE; CONDUCT OF BUSINESS      53   

SECTION 5.04

  PAYMENT OF OBLIGATIONS      53   

SECTION 5.05

  MAINTENANCE OF PROPERTIES      53   

SECTION 5.06

  BOOKS AND RECORDS; INSPECTION RIGHTS      53   

SECTION 5.07

  COMPLIANCE WITH LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS      54   

SECTION 5.08

  USE OF PROCEEDS      54   

SECTION 5.09

  ACCURACY OF INFORMATION      54   

SECTION 5.10

  INSURANCE      54   

SECTION 5.11

  CASUALTY AND CONDEMNATION      54   

SECTION 5.12

  APPRAISALS      55   

SECTION 5.13

  COLLECTION OF ACCOUNTS AND PAYMENTS      55   

SECTION 5.14

  ADDITIONAL COLLATERAL; FURTHER ASSURANCES.      55   

SECTION 5.15

  POST-CLOSING ITEMS      56   

SECTION 5.16

  BOARD OBSERVATION RIGHTS      56   

ARTICLE 6

    

NEGATIVE COVENANTS

     56   

SECTION 6.01

  INDEBTEDNESS      56   

SECTION 6.02

  LIENS      58   

SECTION 6.03

  FUNDAMENTAL CHANGES.      59   

SECTION 6.04

  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS      59   

SECTION 6.05

  ASSET SALES      60   

SECTION 6.06

  SALE AND LEASEBACK TRANSACTIONS      61   

SECTION 6.07

  SWAP AGREEMENTS      61   

SECTION 6.08

  RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS      61   

SECTION 6.09

  TRANSACTIONS WITH AFFILIATES      62   

SECTION 6.10

  RESTRICTIVE AGREEMENTS      62   

SECTION 6.11

  AMENDMENT OF MATERIAL DOCUMENTS      63   

SECTION 6.12

  FINANCIAL COVENANTS      63   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 7

  

EVENTS OF DEFAULT

     64   

ARTICLE 8

  

THE ADMINISTRATIVE AGENT

     67   

SECTION 8.01

  APPOINTMENT      67   

SECTION 8.02

  RIGHTS AS A LENDER      67   

SECTION 8.03

  DUTIES AND OBLIGATIONS      67   

SECTION 8.04

  RELIANCE      68   

SECTION 8.05

  ACTIONS THROUGH SUB-AGENTS      68   

SECTION 8.06

  RESIGNATION      68   

SECTION 8.07

  NON-RELIANCE      69   

SECTION 8.08

  NOT PARTNERS OR CO-VENTURERS; ADMINISTRATIVE AGENT AS REPRESENTATIVE OF THE
SECURED PARTIES      70   

ARTICLE 9

  

MISCELLANEOUS

     70   

SECTION 9.01

  NOTICES      70   

SECTION 9.02

  WAIVERS; AMENDMENTS      72   

SECTION 9.03

  EXPENSES; INDEMNITY; DAMAGE WAIVER      74   

SECTION 9.04

  SUCCESSORS AND ASSIGNS      76   

SECTION 9.05

  SURVIVAL      79   

SECTION 9.06

  COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION      79   

SECTION 9.07

  SEVERABILITY      80   

SECTION 9.08

  RIGHT OF SETOFF      80   

SECTION 9.09

  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      80   

SECTION 9.10

  WAIVER OF JURY TRIAL      81   

SECTION 9.11

  HEADINGS      81   

SECTION 9.12

  CONFIDENTIALITY      81   

SECTION 9.13

  SEVERAL OBLIGATIONS; NONRELIANCE; VIOLATION OF LAW      82   

SECTION 9.14

  USA PATRIOT ACT      82   

SECTION 9.15

  DISCLOSURE      82   

SECTION 9.16

  APPOINTMENT FOR PERFECTION      82   

SECTION 9.17

  INTEREST RATE LIMITATION      83   

SECTION 9.18

  NO ADVISORY OR FIDUCIARY RESPONSIBILITY      83   

SECTION 9.19

  AUTHORIZATION TO DISTRIBUTE CERTAIN MATERIALS TO PUBLIC-SIDERS      83   

SECTION 9.20

  INTERCREDITOR AGREEMENT      84   

ARTICLE 10

    

LOAN GUARANTY

       84   

SECTION 10.01

  GUARANTY      84   

SECTION 10.02

  GUARANTY OF PAYMENT      84   

SECTION 10.03

  NO DISCHARGE OR DIMINISHMENT OF LOAN GUARANTY      84   

SECTION 10.04

  DEFENSES WAIVED      85   

SECTION 10.05

  RIGHTS OF SUBROGATION      85   

SECTION 10.06

  REINSTATEMENT; STAY OF ACCELERATION      85   

SECTION 10.07

  INFORMATION      86   

 

-iii-



--------------------------------------------------------------------------------

SECTION 10.08

  TERMINATION      86   

SECTION 10.09

  TAXES      86   

SECTION 10.10

  MAXIMUM LIABILITY      86   

SECTION 10.11

  CONTRIBUTION      86   

SECTION 10.12

  LIABILITY CUMULATIVE      87   

SECTION 10.13

  KEEPWELL      88   

SECTION 10.14

  SUBORDINATION OF INTERCOMPANY INDEBTEDNESS      88   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01

     –       Commitment Schedule

Schedule 3.05

     –       Properties

Schedule 3.06

     –       Disclosed Matters

Schedule 3.12

     –       Material Agreements

Schedule 3.14

     –       Insurance

Schedule 3.15

     –       Capitalization and Subsidiaries

Schedule 3.22

     –       Affiliate Transactions

Schedule 5.15

     –       Post-Closing Obligations

Schedule 6.01

     –       Existing Indebtedness

Schedule 6.02

     –       Existing Liens

Schedule 6.04

     –       Existing Investments

Schedule 6.10

     –       Existing Restrictions

EXHIBITS:

 

Exhibit A

     –       Form of Assignment and Assumption

Exhibit B

     –       Form of Compliance Certificate

Exhibit C

     –       Joinder Agreement

Exhibit D-1

     –       U.S. Tax Certificate (For Foreign Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit D-2

     –       U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit E-3

     –       U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit D-4

     –       U.S. Tax Certificate (For Foreign that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit E

     –       Form of Funding Notice

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of December 19, 2014 (as it may be amended or modified
from time to time, this “Agreement”) among A.S.V., INC., a Minnesota corporation
(“Borrower”), the other Loan Parties party hereto, the Lenders party hereto and
GARRISON LOAN AGENCY SERVICES LLC (“GLAS”), as Administrative Agent (in such
capacity, “Administrative Agent”).

The parties hereto agree as follows:

ARTICLE 1

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Obligations” means the “ABL Obligations” as defined in the Intercreditor
Agreement.

“ABL Priority Collateral” means the “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any business or all or substantially all of the assets of any Person, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
of a Person which has ordinary voting power for the election of directors or
other similar management personnel of a Person (other than Equity Interests
having such power only by reason of the happening of a contingency) or a
majority of the outstanding Equity Interests of a Person.

“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for the applicable
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Aggregate Availability” has the meaning set forth in the Revolving Credit
Agreement (as in effect on the date hereof).

“Aggregate Credit Exposure” means, at any time, the aggregate Term Loan Exposure
of all the Lenders at such time.

“ALTA” means the American Land Title Association.



--------------------------------------------------------------------------------

“Annualized Basis” means, with respect to a specific component of the Fixed
Charges for any measurement period, the product of (i) the actual amount made or
paid in respect of such component during such period divided by the number of
calendar days in such period times (ii) 365.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Margin” means, as of any date, the rate per annum determined by
reference to the Leverage Ratio determined for the most recently ended four
consecutive fiscal quarter period as set forth below:

 

Level

  

Leverage Ratio

   Applicable Margin 1    Equal to or greater than 4.00 to 1.00    9.50% 2   
Less than 4.00 to 1.00    9.00%

provided that (i) the initial Applicable Margin shall be based on Level 1 until
such time as the Applicable Margin shall change pursuant to clause (ii) below
and (ii) after June 30, 2016, a change in the Applicable Margin resulting from a
change in the Leverage Ratio shall be effective on the second (2nd) Business Day
after which the Loan Parties deliver the applicable Compliance Certificate
required by Section 5.01 for any four consecutive fiscal quarter period ending
on or after June 30, 2016; provided, further, that if at any time the Loan
Parties shall have failed to deliver such Compliance Certificate when so
required, the Applicable Margin shall be at Level 1 as set forth in the table
above until such time as such Compliance Certificate is delivered, at which time
the Applicable Margin shall be determined as provided above. If any Compliance
Certificate delivered hereunder is determined prior to first anniversary of the
repayment in full of the Obligations to be inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin based
upon the pricing grid set forth in the table above, (the “Accurate Applicable
Margin”) for any period that such Compliance Certificate covered, then (i) the
Loan Parties shall promptly (and in any event within two (2) Business Days)
deliver to the Administrative Agent a correct Compliance Certificate for such
period, (ii) the Applicable Margin shall be adjusted such that after giving
effect to the corrected Compliance Certificate, the Applicable Margin shall be
reset to the Accurate Applicable Margin based upon the pricing grid set forth in
the table above for such period (or failing delivery of such corrected
Compliance Certificate, Level 1 of the table set forth above) and (iii) the Loan
Parties shall promptly (and in any event within two (2) Business Days) pay to
the Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such Accurate Applicable Margin for such period,
if any (or failing delivery of such corrected Compliance Certificate, Level 1 of
the table set forth above). The provisions of this definition shall not limit
the rights of the Administrative Agent and the Lenders with respect to
Section 2.04(b) or Article 7.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Term Loan Exposure and the
denominator of which is the aggregate of all Term Loan Exposure; provided that,
in accordance with Section 2.17, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Term Loan Exposure shall be disregarded.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person (other than to or with a Loan Party),
in one transaction or a series of transactions, of all or any part of any Loan
Party’s businesses, assets or properties of any kind, whether real, personal, or
mixed and

 

-2-



--------------------------------------------------------------------------------

whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the Equity Interests of any of Loan Party
(collectively, the “Loan Party Assets”), other than (i) inventory of any Loan
Party sold, licensed for periods of 1 year or less or leased in the ordinary
course of business or (ii) any sale, transfer or conveyance conducted in the
ordinary course of business of any portion of the Loan Party Assets which a Loan
Party reasonably determines in good faith to be obsolete, worn-out or
unnecessary to its business. For purposes of clarification, “Asset Sale” shall
include (x) the sale or other disposition for value of any contracts or (y) the
early termination or modification of any contract resulting in the receipt by
any Loan Party of a cash payment or other consideration in exchange for such
event.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability” has the meaning set forth in the Revolving Credit Agreement (as
in effect on the date hereof).

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1%, and (iii) one-month floating Adjusted
LIBO Rate plus 1%. Any change in the Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively. Notwithstanding
anything to the contrary contained herein, in no event shall the Base Rate ever
be less than two percent (2%) per annum.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Billing Statement” has the meaning assigned to such term in Section 2.15(f).

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

-3-



--------------------------------------------------------------------------------

“Borrowing Base” has the meaning assigned to such term in the Revolving Credit
Agreement, as in effect on the date hereof.

“Borrowing Base Certificate” has the meaning assigned to such term in the
Revolving Credit Agreement, as in effect on the date hereof.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Interest Expense” means, for any period, Interest Expense for such period
based upon GAAP, excluding any paid-in-kind interest, amortization of deferred
financing costs, and any realized or unrealized gains or losses attributable to
Swap Agreements.

“Change in Control” means (a) Manitex shall cease to own, free and clear of all
Liens or other encumbrances, at least 51% of the outstanding voting Equity
Interests of the Borrower on a fully diluted basis; (b) Terex and Manitex,
collectively, shall cease to own, free and clear of all Liens or other
encumbrances, 100% of the outstanding voting Equity Interest of the Borrower on
a fully diluted basis; (c) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated; or (d) the Borrower shall cease to
own, free and clear of all Liens or other encumbrances, at least 100% of the
outstanding voting Equity Interests of its Subsidiaries on a fully diluted
basis.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline, requirement or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements or directives
thereunder or issued in connection therewith or in the implementation thereof,
and (y) all requests, rules, guidelines, requirements or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

 

-4-



--------------------------------------------------------------------------------

“Charges” has the meaning assigned to such term in Section 9.17.

“Closing Date” means the date on which the Term Loans are made.

“CM Capital” means CM Capital Inc.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement, the Parent
Pledge Agreement, the Mortgages and any other agreements, instruments and
documents executed in connection with this Agreement that are intended to
create, perfect or evidence Liens to secure the Secured Obligations, including,
without limitation, all other security agreements, pledge agreements, mortgages,
deeds of trust, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
theretofore, now or hereafter executed by the Borrower or any of its
Subsidiaries and delivered to the Administrative Agent.

ent Schedule” means the Schedule attached hereto identified as such.

“Commitments” means the Term Loan Commitments. “Commitment” means each of the
Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Conversion Tax Payment” means Taxes paid to a Governmental Authority with
respect to the fiscal year ended December 31, 2014 in connection with the
conversion of the Borrower into a limited liability company as permitted by
Section 6.03(a).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent or any other Lender.

 

-5-



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Discharge of ABL Obligations” means the “ABL Obligations Payment Date” as
defined in the Intercreditor Agreement.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

“Distribution Agreement” means that certain Distribution and Cross Marketing
Agreement by and among Manitex, Terex and Borrower, dated as of December 19,
2014.

“Document” has the meaning assigned to such term in the Security Agreement.

“dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period (whether paid or
accrued), (ii) income tax expense for such period (whether paid or accrued),
(iii) all amounts attributable to depreciation and amortization expense for such
period, (iv) any extraordinary non-cash charges for such period (including
amortization of goodwill, debt issuance costs and amortization of any non-cash
impairment of intangibles), (v) any other non-cash charges for such period (but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period and any non-cash charge that relates to the write-down
or write-off of inventory), and (vi) any non-recurring fees, cash charges and
other cash expenses (including severance costs) made or incurred in connection
with the Transactions that are paid or otherwise accounted for within 90 days of
the consummation of the Transactions in an amount not to exceed $5,500,000,
minus (b) without duplication and to the extent included in Net Income, (i) any
cash payments made during such period in respect of non-cash charges described
in clause (a)(v) taken in a prior period and (ii) any extraordinary gains and
any non-cash items of income for such period, all calculated for the Borrower
and its Domestic Subsidiaries on a consolidated basis in accordance with GAAP;
provided that, for purposes of determining EBITDA, EBITDA for the fiscal periods
set forth in the table below shall be deemed to the amounts set forth below:

 

-6-



--------------------------------------------------------------------------------

Period

   EBITDA  

January 1, 2014 through January 31, 2014

   $ 1,236,000   

February 1, 2014 through February 28, 2014

   $ 1,217,000   

March 1, 2014 through March 31, 2014

   $ 1,446,000   

April 1, 2014 through April 30, 2014

   $ 1,455,000   

May 1, 2014 through May 31, 2014

   $ 1,167,000   

June 1, 2014 through June 30, 2014

   $ 690,000   

July 1, 2014 through July 31, 2014

   $ 1,099,000   

August 1, 2014 through August 31, 2014

   $ 1,574,000   

September 1, 2014 through September 30, 2014

   $ 1,008,000   

October 1, 2014 through October 31, 2014

   $ 1,658,000   

November 1, 2014 through November 30, 2014

   $ 1,262,000   

“ECF Percentage” means, with respect to any prepayment required by
Section 2.08(e) with respect to any fiscal year of the Borrower, if the Leverage
Ratio as of the end of such fiscal year was (a) greater than or equal to 2.5 to
1.0, 75% and (b) less than 2.50 to 1.0, 50%.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Dividend” means a dividend from Borrower to Terex not to exceed
an amount equal to (i) $50,000,000 less (ii) the amount of the TCA-ASV Net
Assets payment (as such term is defined in the Stock Purchase Agreement as in
effect on the date hereof), of which up to the first $40,000,000, or such lesser
amount as is reflected on the final funds flow approved by the Administrative
Agent for the initial funding of the Term Loans (the “Final Funds Flow”), shall
be made with proceeds from the Term Loans and any remaining amount shall be made
with proceeds from the of the Revolving Loans.

 

-7-



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any of its respective Related Parties or any other Person, providing for
access to data protected by passcodes or other security system.

“Eligible Accounts” has the meaning assigned to such term in the Revolving
Credit Agreement, as in effect on the date hereof.

“Eligible Inventory” has the meaning assigned to such term in the Revolving
Credit Agreement, as in effect on the date hereof.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equipment” has the meaning assigned to such term in the Security Agreement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA) with respect to any Plan, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the

 

-8-



--------------------------------------------------------------------------------

minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliate of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
of the Borrower or any of its ERISA Affiliate from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition upon the Borrower or any
ERISA Affiliate of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article 7.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.16(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f); and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Excess Cash Flow” means, for any period, an amount (if positive) determined for
the Borrower and its Subsidiaries on a consolidated basis equal to: (i) the sum,
without duplication, of the amounts for such period of EBITDA, plus, to the
extent not included in the determination of EBITDA (a) interest and other
income, plus (b) cash receipts related to Swap Agreements, plus (c) cash
receipts deducted or otherwise excluded from the calculation of EBITDA to the
extent paid in cash during the relevant period (including extraordinary, unusual
or non-recurring gains which are cash items, but excluding Net Proceeds that are
subject to a mandatory prepayment event or a reinvestment right under
Section 2.08),

 

-9-



--------------------------------------------------------------------------------

minus (ii) the sum, without duplication, of the amounts for such period of
(a) voluntary and scheduled principal repayments of Total Debt (excluding
repayments of Indebtedness of a revolving nature except to the extent the
commitments in respect thereof are permanently reduced in connection with such
repayments and excluding any mandatory prepayments of the Term Loans), plus
(b) Capital Expenditures to the extent permitted to be incurred hereunder (net
of any proceeds of (x) Net Proceeds of Asset Sales to the extent reinvested in
accordance with Section 2.08(a), (y) Net Proceeds resulting from any casualty or
condemnation of property to the extent reinvested in accordance with
Section 2.08(b), and (z) any proceeds of related financings with respect to such
expenditures completed within ninety (90) days of the date such expenditures
were incurred), plus (c) Cash Interest Expense, plus (d) provisions for current
taxes based on income of the Borrower and its Subsidiaries and payable in cash
with respect to such period.

“Ex-Im Bank Documents” has the meaning assigned to such term in the Revolving
Credit Agreement, as in effect on the date hereof.

“Ex-Im Borrowing Base Certificate” has the meaning assigned to such term in the
Revolving Credit Agreement, as in effect on the date hereof.

“Ex-Im Effective Date” has the meaning assigned to such term in the Revolving
Credit Agreement, as in effect on the date hereof.

“Fast Track Loan Agreement” has the meaning assigned to such term in the
Revolving Credit Agreement, as in effect on the date hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means that certain fee letter agreement dated as of the date hereof
between the Borrower and Garrison Loan Agency Services LLC.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) EBITDA minus
the unfinanced portion of Capital Expenditures to (b) Fixed Charges, all
calculated for the period of twelve consecutive calendar months ended on such
date (or, if such date is not the last day of a calendar month, ended on the
last day of the calendar month most recently ended prior to such date).

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus scheduled principal payments on Indebtedness required to be made,
plus expenses for taxes paid in cash (exclusive of the Conversion Tax Payment in
an aggregate amount up to $16,500,000), plus dividends or distributions paid in
cash, including tax distributions (exclusive of the Effective Date Dividend),
plus Capital Lease Obligation payments required to be made, plus cash
contributions to any Plan, all calculated for the Borrower and its Subsidiaries
on a consolidated basis in accordance with GAAP.

 

-10-



--------------------------------------------------------------------------------

For purposes of this Agreement, the components of the Fixed Charges shall be
calculated as follows for any measurement period ending before December 31,
2015: each such component shall be calculated on an Annualized Basis using the
actual amount paid or made related to such component from the measurement period
beginning January 1, 2015 and ending on the last day of the applicable
measurement period.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Funding Notice” means a notice substantially in the form of Exhibit E.

“GAAP” means generally accepted accounting principles in the U.S.

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guarantors” means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term “Guarantor” means each or any one
of them individually.

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

 

-11-



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations in
respect of any earn-out obligation for which the payment amount is capable of
being determined or for which the obligation is evidenced by a promissory or
similar instrument, (l) any other Off-Balance Sheet Liability and
(m) obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Swap
Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in subsection (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, among the Administrative Agent, the Revolving Loan Agent
and acknowledged by the Loan Parties, as it may be amended, supplemented or
otherwise modified from time to time, pursuant to the terms thereof.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Borrower and its Domestic
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Borrower and its Domestic Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for the Borrower and its Domestic
Subsidiaries for such period in accordance with GAAP.

“Interest Period” means, with respect to each LIBO Rate Loan, a period equal to
one (1) month; provided, however, that (a) interest shall accrue at the
applicable rate based upon the LIBO Rate from and including the first day of
each Interest Period to and including the day on which any Interest Period
expires, (b) each Interest Period shall commence on the first day of a calendar
month and expire on the last day of such calendar month (or in the case of the
calendar month when the stated Maturity Date occurs, the Maturity Date), and
(c) with respect to the first Interest Period under this Agreement, such
Interest Period shall commence on the Closing Date and end on (and include) the
last day of the calendar month in which the Closing Date occurs.

 

-12-



--------------------------------------------------------------------------------

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internally Generated Cash” means cash of the Borrower and its consolidated
Subsidiaries not constituting (a) proceeds of an issuance of Equity Interest,
(b) proceeds of the incurrence of Indebtedness, (c) proceeds of Asset Sales or
involuntary dispositions of property, and (d) insurance proceeds in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit C.

“Joint Venture Agreement” means that certain Limited Liability Company Agreement
of A.S.V., LLC to be entered into among Terex, Manitex and A.S.V., LLC, in the
form attached as an exhibit to the First Amendment to SPA.

“Lenders” means the Persons listed on the Schedule 1.01 hereto and any other
Person that shall have become a Lender hereunder pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a Lender hereunder
pursuant to an Assignment and Assumption.

“Leverage Ratio” means the ratio as of the last day of any fiscal quarter or any
other date of determination of (i) Total Debt as of such day, to (ii) EBITDA for
the twelve-month period ending on such date (or if such date of determination is
not the last day of a month, for the twelve-month period ending as of the most
recently concluded month).

“LIBO Rate” means, for any Interest Rate Determination Date with respect to any
Interest Period for a LIBO Rate Loan, the rate per annum obtained by dividing
(and rounding upward to the next whole multiple of 1/16 of 1%) (i) (a) the rate
per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by
the Administrative Agent to be the London Interbank Offered Rate benchmark rate
which is calculated and distributed daily by the Ice Benchmark Administration
Data Service (“ICE”) (or any successor thereto) for deposits (for delivery on
the first day of such period) with a term equivalent to such period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (b) in the event the rate referenced in the
preceding clause (a) does not appear on such page or service or if such page or
service shall cease to be available, the rate per annum (rounded to the nearest
1/100 of 1%) equal to the rate determined by the Administrative Agent to be the
offered rate which is calculated and distributed daily by ICE (or any successor
thereto) as an average ICE Benchmark Administration Limited Interest Settlement
Rate for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
offered quotation rate to first class banks in the London interbank market by
major financial institutions selected by the Administrative Agent for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable LIBO Rate
Loan, for which the LIBO Rate is then being determined with maturities
comparable to such period as of approximately 11:00 a.m. (London, England time)
on such Interest Rate Determination Date, by (ii) an amount equal to (a) one,
minus (b) the Applicable Reserve Requirement.

 

-13-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, (a) in the event the
LIBO Rate is not available on any Interest Rate Determination Date, the LIBO
Rate shall be the LIBO Rate applicable to the LIBO Rate Loans as of the most
recent date on which such rate is available prior to such Interest Rate
Determination Date and (b) in no event shall the LIBO Rate ever be less than
1% per annum. Such determination of the LIBO Rate shall be determined by
Administrative Agent and shall be conclusive absent demonstrable error.

“LIBO Rate Loan” means each Loan made hereunder that accrues interest at a rate
determined solely by reference to the LIBO Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, the Fee Letter, the Collateral Documents, the
Loan Guaranty, any Obligation Guaranty, the Intercreditor Agreement and all
other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lender and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article 10 of this Agreement and each separate Guarantee,
in form and substance satisfactory to the Administrative Agent, delivered by any
Loan Guarantor that is not a party to this Agreement, as it may be amended or
modified and in effect from time to time.

“Loan Parties” means, collectively, the Borrower, the Borrower’s Subsidiaries
and any other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and their successors and assigns, and the term “Loan Party” shall mean
any one of them or all of them individually, as the context may require.

“Loans” means the term loans made by the Lenders to the Borrower pursuant to
Section 2.01(a). “Loan” means any of such Loans.

“Loegering” means Loegering MFG. Inc., a North Dakota corporation.

“Manitex” means Manitex International, Inc., a Michigan corporation.

“Manitex Acquisition” means the purchase by Manitex from Terex of 51% of the
Equity Interests of Borrower for a purchase price of $25,000,000 pursuant to the
Stock Purchase Agreement.

 

-14-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of any Loan Party to perform any of its
obligations under the Loan Documents to which it is a party, (c) the Collateral
or the Administrative Agent’s Liens (on behalf of itself and other Secured
Parties) on the Collateral or the priority of such Liens, or (d) the rights of
or benefits available to the Administrative Agent or the Lenders under any of
the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Loan Parties Borrower and its Subsidiaries in an aggregate principal amount
exceeding $1,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means December 19, 2019 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Minimum Availability Threshold” means $3,500,000.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, on real property of a Loan
Party, including any amendment, restatement, modification or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
Section 4001(a)(3) of ERISA.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Borrower and its Subsidiaries in the form prepared for presentation to
senior management thereof for the applicable fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such period to
which such financial statements relate with comparison to and variances from the
immediately preceding period and budget.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Domestic Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Domestic
Subsidiary or is merged into or consolidated with the Borrower or any of its
Domestic Subsidiaries, (b) the income (or deficit) of any Person (other than a
Domestic Subsidiary) in which the Borrower or any of its Domestic Subsidiaries
has an ownership interest, except to the extent that any such income is actually
received by the Borrower or such Domestic Subsidiary in the form of dividends or
similar distributions and (c) the undistributed earnings of any Domestic
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Domestic Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Domestic Subsidiary.

 

-15-



--------------------------------------------------------------------------------

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Borrower and its
Subsidiaries to any of the Lenders, the Administrative Agent or any indemnified
party, individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or reimbursement or other obligations incurred or other instruments at any
time evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).

 

-16-



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).

“Parent Pledge Agreement” means, collectively, (a) that certain Pledge
Agreement, dated as of the date hereof between Manitex and Administrative Agent
and acknowledged by Borrower and (b) upon its execution and delivery, that
certain Pledge Agreement to be entered into Terex and Administrative Agent and
acknowledged by Borrower, in each case as amended, amended and restated,
supplemented and/or otherwise modified from time to time.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Payment Conditions” means with respect to any proposed action on any date, a
condition that is satisfied if after giving effect to such proposed action,
(a) no Event of Default has occurred and is continuing or would be caused
thereby, (b) pro forma Aggregate Availability (after giving effect to such
payment) would be greater than the greater of (i) $7,000,000 or (ii) 20% of the
then outstanding Revolving Commitments, (c) the Fixed Charge Coverage Ratio,
computed on a pro forma basis after giving effect to the proposed action, for
the period of twelve consecutive months ending on the most recent month of
Borrower for which financial statements have been delivered pursuant to
Section 5.01 shall be greater than 1.20 to 1.00 and (d) the Leverage Ratio,
computed on a pro forma basis after giving effect to the proposed action, for
the period of twelve consecutive months ending on the most recent month of
Borrower for which financial statements have been delivered pursuant to
Section 5.01 shall be less than the lesser of (x) 4.13 to 1.00 and (y) the
maximum Leverage Ratio permitted hereunder as of the end of the next measurement
period.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

(a) such Acquisition is not a hostile or contested acquisition;

(b) the business acquired in connection with such Acquisition is (i) located in
the U.S., (ii) organized under applicable U.S. and state laws, and (iii) not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Loan Parties are engaged on the Effective Date and any
business activities that are substantially similar, related, or incidental
thereto;

(c) both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct (except any such
representation or warranty which relates to a specified prior date) and no
Default or Event of Default exists, will exist, or would result therefrom;

(d) as soon as available, but not less than thirty (30) days prior to such
Acquisition, the Borrower has provided the Administrative Agent (i) notice of
such Acquisition and (ii) a copy of all business and financial information
reasonably requested by the Administrative Agent including pro forma financial
statements, statements of cash flow, and Availability projections;

 

-17-



--------------------------------------------------------------------------------

(e) if such Acquisition is an acquisition of the Equity Interests of a Person,
such Acquisition is structured so that the acquired Person shall become a
Wholly-Owned Subsidiary of the Borrower and a Loan Party pursuant to the terms
of this Agreement and such Person is not a Sanctioned Person;

(f) if such Acquisition is an acquisition of assets, such Acquisition is
structured so that the Borrower or another Loan Party shall acquire such assets;

(g) if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U;

(h) if such Acquisition involves a merger or a consolidation involving the
Borrower or any other Loan Party, the Borrower or such Loan Party, as
applicable, shall be the surviving entity;

(i) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

(j) in connection with an Acquisition of the Equity Interests of any Person, all
Liens on property of such Person shall be terminated unless the Administrative
Agent and the Lenders in their sole discretion consent otherwise, and in
connection with an Acquisition of the assets of any Person, all Liens on such
assets shall be terminated;

(k) the Borrower shall certify to the Administrative Agent and the Lenders (and
provide the Administrative Agent and the Lenders with a pro forma calculation in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders) that, after giving effect to the completion of such Acquisition, the
Payment Conditions are met;

(l) all actions required to be taken with respect to any newly acquired or
formed Wholly-Owned Subsidiary of the Borrower or a Loan Party, as applicable,
required under Section 5.14 shall have been taken;

(m) the Borrower shall have delivered to the Administrative Agent the final
executed documentation relating to such Acquisition within 5 days following the
consummation thereof;

(n) the assets being acquired or the Person whose Equity Interests is being
acquired did not have negative EBITDA during the 12 consecutive month period
most recently concluded prior to the date of the proposed Acquisition,

(o) purchase consideration payable in respect of all Permitted Acquisitions
(including the proposed Acquisition and including deferred payment obligations,
such as earn-out obligations) shall not exceed $12,500,000 in the aggregate.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

-18-



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article 7; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

“Permitted Investments” means:

(g) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.), in
each case maturing within one year from the date of acquisition thereof;

(h) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(i) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(j) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(k) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

-19-



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Premium” means, with respect to any principal payment or
acceleration of the Loans for any reason (other than to the extent solely
pursuant to Section 2.08(b) or 2.08(e) and other than any Installment paid on
its Installment Date) occurring prior to the third anniversary of the Closing
Date, a fee on the principal amount so paid or becoming due payable to the
Administrative Agent, for the ratable benefit of all Lenders, determined as
follows:

 

Relevant Period

   Prepayment Premium as a
percentage of the amount so
paid or becoming due  

Prior to the first anniversary of the Closing Date

     3.0 % 

On and after the first anniversary of the Closing Date, but prior to the second
anniversary of the Closing Date

     2.0 % 

On and after the second anniversary of the Closing Date, but prior to the third
anniversary of the Closing Date

     1.0 % 

On and after the third anniversary of the Closing Date

     0.0 % 

Notwithstanding anything to the contrary herein or in any Loan Document, the
Prepayment Premium shall be payable whether the prepayment event that gives rise
to the applicable Prepayment Premium occurs before, during or after an Event of
Default has occurred and is continuing and shall in any event be payable on the
amount of any principal payment of the Loans made at any time after the
acceleration of the Loans if the acceleration occurs prior to the third
anniversary of the Closing Date

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal offices in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. The Administrative Agent or any other Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.

“Principal Office” means, for the Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office as such Person may from
time to time designate in writing to the Borrower, Administrative Agent and each
Lender; provided, however, that for the purpose of making any payment on the
Obligations or any other amount due hereunder or any other Loan Document, the
Principal Office of Administrative Agent shall be 1290 Avenue of the Americas,
Suite 914, New York, New York (or such other location within the City and State
of New York as Administrative Agent may from time to time designate in writing
to the Borrower and each Lender).

“Proceeds” has the meaning assigned to such term in the Intercreditor Agreement.

“Projections” has the meaning assigned to such term in Section 5.01(e).

 

-20-



--------------------------------------------------------------------------------

“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information within the meaning of federal and state
securities laws.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender,
or any combination thereof (as the context requires).

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Register” has the meaning assigned to such term in Section 9.04.

“Related Agreements” means the Stock Purchase Agreement, the Joint Venture
Agreement, the Shared Services Agreement, the Distribution Agreement and the
Revolving Loan Documents.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means one or more Lenders having or holding Term Loan
Exposure and representing more than 50% of the sum of the Aggregate Credit
Exposure. The portion of the Term Loan Exposure attributable to any Defaulting
Lender shall be excluded for purposes of making a determination of “Required
Lenders”.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

 

-21-



--------------------------------------------------------------------------------

“Revolving Commitments” means the “Revolving Commitments” as defined in the
Revolving Credit Agreement.

“Revolving Credit Agreement” means that certain Credit Agreement dated as of the
date hereof by and among Borrower and Revolving Loan Agent, as administrative
agent and as a lender, as in effect on the Closing Date or as may be amended,
modified, supplemented, refinanced or replaced from time to time in accordance
with the Intercreditor Agreement.

“Revolving Loan Agent” means the then serving “ABL Representative” as defined
under the Intercreditor Agreement. The Revolving Loan Agent as of the Closing
Date is JPMorgan Chase Bank, N.A.

“Revolving Loan Documents” means (a) the Revolving Credit Agreement and (b) each
of the other agreements, instruments and other documents with respect to the ABL
Obligations, including the “Loan Documents” as defined in the Revolving Credit
Agreement, all as in effect on the date hereof or as may be amended, modified,
supplemented, refinanced or replaced from time to time in accordance with the
Intercreditor Agreement.

“Revolving Loans” means the “ABL Obligations” as defined in the Intercreditor
Agreement.

“Revolving Lenders” means the “ABL Secured Parties” as defined in the
Intercreditor Agreement.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all Obligations, together with all Swap Agreement
Obligations owing to one or more Lenders or their respective Affiliates;
provided, however, that the definition of “Secured Obligations” shall not create
any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor.

 

-22-



--------------------------------------------------------------------------------

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (d) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (e) the
successors and assigns of each of the foregoing.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Shared Services Agreement” means that certain Services Agreement by and between
Terex and Borrower, dated as of December 19, 2014.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Stock Purchase Agreement” means that certain Stock Purchase Agreement dated as
of October 29, 2014 by and among Terex and Manitex, as amended by the first
amendment dated as of December 19, 2014 between Terex and Manitex and joined by
certain Affiliates of Terex (the “First Amendment to SPA”).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

 

-23-



--------------------------------------------------------------------------------

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“TCA Receivable” has the meaning assigned to such term in the Stock Purchase
Agreement as in effect on the date hereof, in an aggregate amount on the
Effective Date of $9,001,000.

“Terex” means Terex Corporation, a Delaware corporation.

“Terex Credit Agreement” means the Credit Agreement dated as of August 13, 2014
among Terex, certain of its subsidiaries, the lenders and issuing banks named
therein and Credit Suisse AG, as administrative agent and collateral agent, as
amended, restated, supplemented and/or otherwise modified in accordance with its
terms.

“Terex Transition Period” means the sixty (60) day period beginning on the
Effective Date and ending on February 19, 2014.

“Term Loan Collateral Account” means any of the “Term Collateral Accounts” as
defined in the Intercreditor Agreement.

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment, if
any, is set forth on Schedule 1.01 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Term Loan Commitments as of the Effective
Date is $40,000,000.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

“Term Loan Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Total Debt” means, as at any date of determination, the aggregate stated
balance sheet amount of all Indebtedness of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

 

-24-



--------------------------------------------------------------------------------

“Transactions” means the consummation of the Manitex Acquisition and the
execution, delivery and performance by the Borrower of this Agreement and the
other Loan Documents, the borrowing of Loans and other credit extensions and the
ABL Obligations, and the use of the proceeds thereof as contemplated hereunder
and under the Revolving Loan Documents.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) any other obligation (including
any guarantee) that is contingent in nature at such time; or (ii) an obligation
to provide collateral to secure any of the foregoing types of obligations.

“U.S.” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject

 

-25-



--------------------------------------------------------------------------------

to any restrictions on assignments set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that GAAP will be
deemed to treat leases that would have been qualified as operating leases in
accordance with generally accepted accounting principles in the United States as
in effect on December 28, 2013 in a manner consistent with the treatment of such
leases under generally accepted accounting principles in the United States as in
effect on December 28, 2013, notwithstanding any modifications or interpretive
changes that may occur thereafter. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification Section 825-10 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Loan Party or any Subsidiary of any Loan Party at “fair value”, as defined
therein.

ARTICLE 2

The Credits

Section 2.01 Loans.

(a) Term Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Closing Date, a term loan to the
Borrower in an amount equal to such Lender’s Term Loan Commitment. The Borrower
may make only one borrowing under the Term Loan Commitment which shall be on the
Closing Date. Any amount borrowed under this Section 2.01(a) and subsequently
repaid or prepaid may not be reborrowed. All amounts owed hereunder with respect
to the Loans shall be paid in full no later than the Maturity Date. Each
Lender’s Term Loan Commitment shall terminate immediately and without further
action on the Closing Date after giving effect to the funding of such Lender’s
Term Loan Commitment on such date.

(b) Borrowing Mechanics for Loans.

(i) The Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than two (2) Business Days (or such shorter period as agreed by
Administrative Agent) prior to the Closing Date. Promptly upon receipt by
Administrative Agent of such Funding Notice, Administrative Agent shall notify
each Lender of the proposed borrowing.

 

-26-



--------------------------------------------------------------------------------

(ii) Each Lender shall make its Loan available to Administrative Agent not later
than 12:00 p.m. (New York City time) on the Closing Date, by wire transfer of
same day funds in Dollars, at Administrative Agent’s Principal Office. Upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of the Loans available to the
Borrower on the Closing Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such Loans received by Administrative Agent from
Lenders to be credited to the account of the Borrower at Administrative Agent’s
Principal Office or to such other account as may be designated in writing to
Administrative Agent by the Borrower.

(c) Each Lender at its option may make any LIBO Rate Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.11, 2.12, 2.13 and 2.14
shall apply to such Affiliate to the same extent as to such Lender; provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement.

Section 2.02 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Applicable
Percentage, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Term Loan Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the Closing Date that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Loan requested on
the Closing Date, the Administrative Agent may assume that such Lender has made
such amount available to the Administrative Agent on such date and the
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to the Borrower a corresponding amount on the Closing Date. If
such corresponding amount is not in fact made available to Administrative Agent
by such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from the Closing Date until the date such amount is paid to
Administrative Agent at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify the Borrower and the Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from the Closing Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for Base Rate
Loans. Nothing in this Section 2.02(b) shall be deemed to relieve any Lender
from its obligation to fulfill its Term Loan Commitments hereunder or to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

Section 2.03 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided, that the failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Tem Loan Commitments or the Borrower’s Obligations in respect of
any applicable Loans; and provided, further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

 

-27-



--------------------------------------------------------------------------------

(b) Register. The Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders and the Term
Loan Commitments and Loans of each Lender from time to time (the “Register”).
The Register shall be available for inspection by the Borrower or any Lender at
any reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record in the Register the Term Loan Commitments and
the Loans, and each repayment or prepayment in respect of the principal amount
of the Loans, and any such recordation shall be conclusive and binding on the
Borrower and each Lender, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender’s Term Loan Commitments or the Borrower’s Obligations in respect of any
Loan. The Borrower hereby designates the entity serving as Administrative Agent
to serve as the Borrower’s agent solely for purposes of maintaining the Register
as provided in this Section 2.03, and the Borrower hereby agrees that, to the
extent such entity serves in such capacity, the entity serving as Administrative
Agent and its officers, directors, employees, agents and affiliates shall, for
purposes of Section 9.03(b), constitute Indemnitees.

(c) Notes. If so requested by any Lender by written notice to the Borrower (with
a copy to Administrative Agent) at least two (2) Business Days prior to the
Closing Date, or at any time thereafter, the Borrower shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 9.04) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after the Borrower’s receipt of such notice) a Note or Notes to evidence such
Lender’s Loan.

Section 2.04 Interest on Loans.

(a) Except as provided in Section 2.04(b) or 2.11, each Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) at a rate per annum equal to the Adjusted
LIBO Rate plus the Applicable Margin.

(b) Upon the occurrence and during the continuance of an Event of Default, the
principal amount of all Loans outstanding and, to the extent not prohibited by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder, shall thereafter bear interest (including post-petition interest
in any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is two percent (2%) per annum in excess of the
interest rate otherwise payable hereunder with respect to the applicable Loans,
fees or other amounts.

(c) Commencing on February 1, 2015, interest and all other fees payable
hereunder shall be due and payable, in arrears, on the first Business Day of
each month at any time that Obligations or Commitments are outstanding. The
Borrower hereby authorizes the Administrative Agent, from time to time without
prior notice to Borrower, to charge all interest and fees (when due and
payable), all Lender expenses payable hereunder or under any of the other Loan
Documents (in each case, as and when incurred), all fees and costs provided for
in Section 2.10 (as and when accrued or incurred), and all other payments as and
when due and payable under any Loan Document to Borrower. Upon notice to the
Borrower of any such expenses, fees and costs actually paid by the
Administrative Agent, together with evidence of such amounts paid, then such
amounts shall constitute Obligations hereunder and shall accrue interest at the
interest rate then applicable to the Loans.

(d) All interest and fees chargeable under the Loan Documents shall be computed
on the basis of a 360 day year (except for interest, if any, accruing at the
Base Rate, which shall be computed on the basis of a 365/366 day year), in each
case, for the actual number of days elapsed in the period during

 

-28-



--------------------------------------------------------------------------------

which the interest or fees accrue. In the event the Base Rate is changed from
time to time hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

(e) In no event shall the interest rate or rates payable under this Agreement,
plus any other amounts paid in connection herewith, exceed the highest rate
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. Borrower and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and manner of payment stated within it; provided, however,
that, anything contained herein to the contrary notwithstanding, if said rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto, as of the date of this Agreement, Borrower is
and shall be liable only for the payment of such maximum as allowed by law, and
payment received from Borrower in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Obligations to
the extent of such excess.

Section 2.05 Scheduled Installments. The principal amounts of the Loans shall be
repaid in consecutive quarterly installments (each, an “Installment”) in the
aggregate amount of $500,000 per Installment, with each such Installment to be
made on the first Business Day of each fiscal quarter (each, an “Installment
Date”), commencing on April 1, 2015. Notwithstanding the foregoing, (x) such
Installments shall not be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans, in accordance with Section 2.07 or 2.08, as
applicable; and (y) the Loans, together with all other amounts owed hereunder
with respect thereto, shall, in any event, be paid in full no later than the
Maturity Date.

Section 2.06 Termination of Commitments. The Term Loan Commitments shall
terminate upon the making of the Loans on the Closing Date.

Section 2.07 Voluntary Prepayments. Borrower may, upon at least ten
(10) Business Days’ prior written notice to the Administrative Agent (or such
shorter period acceptable to the Administrative Agent in its sole discretion),
prepay the principal of the Loans, in whole or in part. Each prepayment made
pursuant to this Section 2.07 shall be accompanied by the payment of accrued
interest to the date of such payment on the amount prepaid and any Prepayment
Premium; provided, however, the Borrower may make a prepayment of the principal
of the Loans in an aggregate amount not exceeding $5,000,000 without payment of
any Prepayment Premium on such aggregate amount so long as (x) such prepayment
is funded with the proceeds of an advance concurrently made under the Revolving
Loan Agreement, (y) such prepayment is permitted under the Revolving Loan
Agreement and the Intercreditor Agreement and (z) such prepayment is made prior
to the first anniversary of the Closing Date. Each such prepayment shall be
applied against the remaining installments of principal due on the Loans in the
inverse order of maturity (for the avoidance of doubt, any amount that is due
and payable on the Maturity Date shall constitute an installment).

Section 2.08 Mandatory Prepayments.

(a) Dispositions. No later than the first Business Day following the date of
receipt by the Borrower or any of its Subsidiaries of the Net Proceeds of any
Asset Sale by the Borrower or any of its Subsidiaries, Borrower shall prepay the
outstanding principal amount of the Obligations in accordance with this
Section 2.08(a) (however, prior to the Discharge of ABL Obligations, Proceeds of
ABL Priority Collateral shall prepay the outstanding principal amount of the ABL
Obligations in accordance with the application provisions of Section 2.11(c) of
the Revolving Credit Agreement as in effect on the Closing Date) in an amount
equal to 100% of such Net Proceeds received by such Person in connection with
such Asset Sale; provided that, so long as (A) no Default or Event of Default
shall have occurred and is continuing, (B) Borrower shall have given the
Administrative Agent prior written notice

 

-29-



--------------------------------------------------------------------------------

of Borrower’s intention to apply such monies to the costs of replacement of the
properties or assets that are the subject of such Asset Sale or the cost of
purchase or construction of other assets useful in the business of Borrower or
its Subsidiaries who is a Loan Party, (C) the monies are held in a Term Loan
Collateral Account to the extent that such Net Proceeds such and all other Asset
Sales in any fiscal year that are subject to reinvestment hereunder exceed
$250,000 in the aggregate, (D) Borrower or its Subsidiaries, as applicable,
complete such replacement, purchase, or construction within 180 days after the
initial receipt of such monies (the “Initial Reinvestment Period”), provided
that the Initial Reinvestment Period shall be extended an additional ninety
(90) days if the Borrower enters into a binding commitment to purchase assets
that satisfy the reinvestment requirement hereunder within such Initial
Reinvestment Period and (E) the assets to be purchased with such Net Proceeds
shall qualify as Term Loan Priority Collateral, Borrower and its Subsidiaries
shall have the option to apply such monies to the costs of replacement of the
assets that are the subject of such sale or disposition unless and to the extent
that such applicable period shall have expired without such replacement,
purchase or construction being made or completed, in which case, any amounts
remaining in the Term Loan Collateral Account shall be paid to the
Administrative Agent and applied in accordance with Section 2.09 (or, prior to
the Discharge of ABL Obligations, with respect to Proceeds of ABL Priority
Collateral, to the Revolving Loan Agent and applied in accordance with
Section 2.11(c) of the Revolving Credit Agreement as in effect on the Closing
Date). Nothing contained in this Section 2.08(a) shall permit Borrower or any of
its Subsidiaries to sell or otherwise dispose of any assets other than in
accordance with Section 6.05. No prepayment shall be required under this
Section 2.08(a) so long as no Default or Event of Default shall have occurred
and be continuing and so long as the amount of Net Proceeds arising from (x) all
Asset Sales (other than the ST-50 Transaction) in any fiscal year do not exceed
$100,000 in the aggregate for such fiscal year or (y) the ST-50 Transaction do
not exceed $1,000,000 in the aggregate.

(b) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by the Borrower or any of its Subsidiaries, or the
Administrative Agent as loss payee, of any Net Proceeds from a casualty or
condemnation of property, the Borrower shall prepay (and the Obligations shall
be permanently reduced) as set forth in Section 2.09 (however, prior to the
Discharge of ABL Obligations, Net Proceeds constituting Proceeds of ABL Priority
Collateral shall prepay the outstanding principal amount of the ABL Obligations
in accordance with the application provisions of Section 2.11(c) of the
Revolving Credit Agreement as in effect on the Closing Date) in an aggregate
amount equal to such Net Proceeds; provided, (A) so long as no Default or Event
of Default shall have occurred and be continuing, (B) to the extent that
aggregate Net Proceeds from the Closing Date through the applicable date of
determination do not exceed $250,000, (C) the Net Proceeds are held in a Term
Loan Collateral Account pending their investment and (D) the assets acquired or
subject to the investment of such Net Proceeds (other than, prior to the
Discharge of ABL Obligations, Net Proceeds that constitute ABL Priority
Collateral) shall qualify as Term Loan Priority Collateral, Borrower and its
Subsidiaries shall have the option, directly or through one or more of its
Subsidiaries who is a Loan Party to invest such Net Proceeds within one hundred
eighty (180) days of receipt thereof in long term productive assets of the
general type used in the business of the Borrower and its Subsidiaries, which
investment may include the repair, restoration or replacement of the applicable
assets thereof. No prepayment shall be required under this Section 2.08(b) so
long as no Default or Event of Default shall have occurred and be continuing and
so long as the amount of Net Proceeds arising from all of casualty and
condemnation events occurring in any fiscal year do not exceed $100,000 in the
aggregate for such fiscal year.

(c) Indebtedness. No later than the first Business Day following the date of
incurrence by Borrower or any of its Subsidiaries of any Indebtedness (other
than with respect to any Indebtedness permitted to be incurred pursuant to
Section 6.01), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with this Section 2.08(c) in an amount equal to 100%
of the Net Proceeds received by such Person in connection with such incurrence.
The provisions of this Section 2.08(c) shall not be deemed to be implied consent
to any such incurrence otherwise prohibited by the terms and conditions of this
Agreement.

 

-30-



--------------------------------------------------------------------------------

(d) Equity. No later than the first Business Day following the date of the
issuance by Borrower or any of its Subsidiaries of any Equity Interests (other
than (A) in the event that Borrower or any of its Subsidiaries forms any
Subsidiary in accordance with the terms hereof, the issuance by such Subsidiary
of Equity Interests to Borrower or such Subsidiary, as applicable or (B) the
issuance of Equity Interests by the Borrower to Manitex or Terex as of the
Closing Date), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with this Section 2.08(d) in an amount equal to 100%
of the Net Proceeds received by such Person in connection with such issuance.
The provisions of this Section 2.08(d) shall not be deemed to be implied consent
to any such issuance otherwise prohibited by the terms and conditions of this
Agreement. No prepayment shall be required under this Section 2.08(d) so long as
no Default or Event of Default shall have occurred and be continuing and so long
as the amount of Net Proceeds arising from all issuances of Equity Interests by
a Borrower or any of its Subsidiaries in any fiscal year do not exceed $100,000
in the aggregate for such fiscal year.

(e) Excess Cash Flow. Within ten (10) days of delivery to the Administrative
Agent of audited annual financial statements pursuant to Section 5.01(a),
commencing with the delivery to the Administrative Agent of the financial
statements for the Borrower’s fiscal year ending December 31, 2015 or, if such
financial statements are not delivered to the Administrative Agent on the date
such statements are required to be delivered pursuant to Section 5.01(a), within
ten (10) days after the date such statements were required to be delivered to
the Administrative Agent pursuant to Section 5.01(a), the Borrower shall prepay
the outstanding principal amount of the Obligations in an amount equal to the
difference of (x) the ECF Percentage of the Excess Cash Flow for such fiscal
year minus (y) the amount of voluntary prepayments of the Loans (to the extent
such prepayments are permitted hereunder) using Internally Generated Funds.
However, if and to the extent Aggregate Availability would be less than the
Minimum Availability Threshold immediately after giving effect to all or a
portion of such prepayment of the Term Loans otherwise required under the
immediately preceding sentence for any fiscal year (the portion of the required
prepayment that would cause Availability not to exceed the Minimum Availability
Threshold, the “ECF Deferred Portion”), then (x) the Borrower shall not be
required to apply such prepayment to the Term Loans up to the amount of the ECF
Deferred Portion for such fiscal year and (y) on the first Business Day of each
fiscal quarter thereafter, the Borrower shall be required to prepay the Term
Loans up to the cumulative ECF Deferred Portion for all fiscal years that has
not been previously prepaid pursuant to this clause (y) to the extent,
immediately after giving effect any portion of the proposed prepayment,
Availability would exceed the Minimum Availability Threshold.

Section 2.09 Application of Prepayments. Any voluntary prepayments of the Loans
pursuant to Section 2.07 and any other mandatory prepayment of any Loan pursuant
to Section 2.08 shall be applied as follows:

(a) first, ratably, to the payment to each Agent (in such capacity) of all fees,
all expenses specified in Section 9.03(a) and elsewhere in the Loan Documents,
and all other amounts owing to any Agent (in such capacity) under the Loan
Documents, to the full extent thereof;

(b) second, ratably, to pay interest on the Loans due and payable at the time of
such prepayment ratably;

(c) third, ratably, to the payment of the Prepayment Premium, if any, on any
Loan;

 

-31-



--------------------------------------------------------------------------------

(d) fourth, ratably, to the payment or prepayment of the Loans (with amounts
applied to the Loans applied to installments of the Loans in inverse order of
maturity, inclusive of the payment due on the Maturity Date); and

(e) fifth, ratably, to the payment or prepayment of any other Obligation owing
to an Agent or any Lender by a Loan Party.

Section 2.10 Fees. The Borrower agrees to pay to the Administrative Agent such
other fees in the amounts and at the times separately agreed upon (including,
without limitation, as set forth in the Fee Letter).

Section 2.11 Making or Maintaining LIBO Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBO Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBO Rate Loans
on the basis provided for in the definition of LIBO Rate, the Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to the Borrower and each Lender of such determination, whereupon the
Loans (and if applicable, other Obligations) shall bear interest at the Base
Rate plus the Applicable Margin until such time as the Administrative Agent
notifies the Borrower and Lenders that the circumstances giving rise to such
notice no longer exist.

(b) Illegality or Impracticability of LIBO Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of its LIBO Rate Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to the Borrower
and the Administrative Agent of such determination (which notice Administrative
Agent shall promptly transmit to each other Lender). Thereafter, the Affected
Lender’s outstanding LIBO Rate Loans (the “Affected Loans”) shall automatically
bear interest at the Base Rate plus the Applicable Margin.

(c) Assumptions Concerning Funding of LIBO Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.11 and under Sections 2.12 and
2.13 shall be made as though such Lender had actually funded each of its
relevant LIBO Rate Loans through the purchase of a LIBO deposit bearing interest
at the rate obtained pursuant to clause (i) of the definition of LIBO Rate in an
amount equal to the amount of such LIBO Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, however, each Lender may
fund each of its LIBO Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.11 and under Sections 2.12 and 2.13.

 

-32-



--------------------------------------------------------------------------------

Section 2.12 Increased Costs.

 

  (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such other Recipient, or to reduce the amount of any sum received
or receivable by such Lender or such other Recipient (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or such other
Recipient, such additional amount or amounts as will compensate such Lender or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of, or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

-33-



--------------------------------------------------------------------------------

Section 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.07 or Section 2.08), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.07 and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.16(b) or 9.02(e), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Eurodollar Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Loan, for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow or continue, for the period that would have been the Interest Period for
such Eurodollar Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

Section 2.14 Withholding of Taxes; Gross-Up

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.14) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.14, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant

 

-34-



--------------------------------------------------------------------------------

Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Loan Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

-35-



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

a. in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

b. in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

c. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

d. to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
Beneficial Owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

-36-



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), provided that
no Event of Default shall have occurred and be continuing, it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.14 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.14, the term “applicable law”
includes FATCA.

Section 2.15 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.12,
2.13 or 2.14, or otherwise) not later than 2:00 p.m. (New York City time) on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the

 

-37-



--------------------------------------------------------------------------------

Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at 1290 Avenue of the Americas, Suite
914, New York, New York or via wire transfer of immediately available funds to
account number 498 173 8296 maintained by Administrative Agent with Citibank
N.A. (ABA No. 021-000-089) in New York City (or at such other location or bank
account within the City and State of New York as may be designated by
Administrative Agent from time to time), except that payments pursuant to
Sections 2.12, 2.13, 2.14 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.09), or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent from the
Borrower (other than in connection with Swap Agreement Obligations), second, to
pay the Prepayment Premium and any other fees then due to the Lenders from the
Borrower (other than in connection with Swap Agreement Obligations), third, to
pay interest then due and payable on the Loans, fourth, to pay or prepay
principal on the Loans ratably, and fifth, to the payment or prepayment of any
other Secured Obligations. All amounts to be applied under the preceding
sentence shall be applied until the applicable item is paid in full; “paid in
full” shall mean the payment in cash of all amounts payable under the Loan
Documents or otherwise in respect of such item (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding). Notwithstanding the foregoing, amounts received from any Loan Party
shall not be applied to any Excluded Swap Obligation of such Loan Party.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan, except (a) on the expiration date of the Interest Period
applicable thereto or (b) in the event, and only to the extent, that there are
no outstanding Base Rate Loans and, in any such event, the Borrower shall pay
the break funding payment required in accordance with Section 2.13. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

(c) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and accrued interest thereon than the proportion received by any other
similarly situated Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by all such Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the

 

-38-



--------------------------------------------------------------------------------

provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder. Application of amounts pursuant to (i) and (ii) above shall be made
in any order determined by the Administrative Agent in its discretion.

(f) The Administrative Agent may from time to time provide the Borrower with
billing statements or invoices with respect to any of the Secured Obligations
(the “Billing Statements”). The Administrative Agent is under no duty or
obligation to provide Billing Statements, which, if provided, will be solely for
the Borrower’s convenience. The Billing Statements may contain estimates of the
amounts owed during the relevant billing period, whether of principal, interest,
fees or other Secured Obligations. If the Borrower pays the full amount
indicated on a Billing Statement on or before the due date indicated on such
Billing Statement, the Borrower shall not be in default; provided, that
acceptance by the Administrative Agent, on behalf of the Lenders, of any payment
that is less than the payment due at that time shall not constitute a waiver of
the Administrative Agent’s or the Lenders’ right to receive payment in full at
another time.

Section 2.16 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender becomes a Defaulting Lender, then the

 

-39-



--------------------------------------------------------------------------------

Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.12 or 2.14) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 2.17 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
for so long as such Lender is a Defaulting Lender, the Administrative Agent
shall not be obligated to transfer to such Defaulting Lender any payments made
by Borrower to the Administrative Agent for the Defaulting Lender’s benefit,
and, in the absence of such transfer to the Defaulting Lender, the
Administrative Agent shall transfer any such payments: (A) first, to each
non-Defaulting Lender ratably in accordance with their Term Loan Exposure (but,
in each case, only to the extent that such Defaulting Lender’s portion of its
Term Loan Exposure (or other funding obligation) was funded by such other
non-Defaulting Lender), (B) second to a suspense account maintained by the
Administrative Agent, the proceeds of which shall be retained by the
Administrative Agent, and (C) from and after the date on which all other
Obligations have been repaid in full, to such Defaulting Lender. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents,
such Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
principal allocation of the Term Loan shall be deemed to be zero and the Term
Loan shall be deemed reduced by such allocation; provided, however, that the
foregoing shall not apply to any of the matters governed by Section 9.02(b)(i)
through (viii). The provisions of this Section shall remain effective with
respect to such Defaulting Lender until the earlier of (y) the date on which the
non-Defaulting Lenders, the Administrative Agent, and Borrower shall have
waived, in writing, the application of this Section 2.17 to such Defaulting
Lender, or (z) the date on which such Defaulting Lender makes payment of all
amounts that it was obligated to fund hereunder, pays to the Administrative
Agent all amounts owing by such Defaulting Lender in respect of the amounts that
it was obligated to fund hereunder, and, if requested by the Administrative
Agent, provides adequate assurance of its ability to perform its future
obligations hereunder. The operation of this Section 2.17 shall not be construed
to increase or otherwise affect the Term Loan Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrower of its duties and obligations hereunder to the Administrative Agent
or to the Lenders other than such Defaulting Lender.

Section 2.18 Returned Payments. If after receipt of any payment or proceeds of
Collateral which are applied to the payment of all or any part of the
Obligations (including a payment effected through exercise of a right of
setoff), the Administrative Agent or any Lender is for any reason compelled to
surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason (including pursuant to any
intercreditor agreement or subordination agreement or pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion), then
the Obligations or part thereof intended to be satisfied shall be revived and
continued and this Agreement shall continue in full force as if such payment

 

-40-



--------------------------------------------------------------------------------

or proceeds had not been received by the Administrative Agent or such Lender.
The provisions of this Section 2.18 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.18 shall survive the termination
of this Agreement.

Section 2.19 Swap Agreements. Each Lender or Affiliate thereof having Swap
Agreements with any Loan Party shall deliver to the Administrative Agent,
promptly after entering into such Swap Agreements, written notice setting forth
the aggregate amount of all Swap Agreement Obligations of such Loan Party to
such Lender or Affiliate (whether matured or unmatured, absolute or contingent).
In addition, each such Lender or Affiliate thereof shall deliver to the
Administrative Agent, from time to time after a significant change therein or
upon a request therefor, a summary of the amounts due or to become due in
respect of such Swap Agreement Obligations. The most recent information provided
to the Administrative Agent shall be used in determining the amounts to be
applied in respect of such Swap Agreement Obligations pursuant to
Section 2.15(b) and which tier of the waterfall, contained in Section 2.15(b),
such Swap Agreement Obligations will be placed.

ARTICLE 3

Representations and Warranties

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders (which representations and warranties shall in any event be made both
immediately before and immediately after giving effect to the Transactions, any
Permitted Acquisition or any Restricted Payment):

Section 3.01 Organization; Powers. Each Loan Party and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing,
in every jurisdiction where such qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document and Related Document to which each Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any Subsidiary, and (d) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
Subsidiary, except Liens created pursuant to the Loan Documents.

 

-41-



--------------------------------------------------------------------------------

Section 3.04 Financial Condition; No Material Adverse Change.

(a) (a) The Borrower has heretofore furnished to the Lenders its “carve out”
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the six month period ended June 30, 2014, prepared by
KPMG LLP. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to normal year end audit adjustments and the
absence of footnotes.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2013.

Section 3.05 Properties.

(a) As of the date of this Agreement, Schedule 3.05 contains a true, accurate
and complete list of (i) each parcel of real property that is owned or leased by
any Loan Party, and (ii) all leases, subleases or assignments of leases
(together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting each such property of any Loan Party,
regardless of whether such Loan Party is the landlord or tenant (whether
directly or as an assignee or successor in interest) under such lease, sublease
or assignment. Each of such leases, subleases and assignments is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any party to any such lease or sublease exists. Each of the Loan
Parties and each of its Subsidiaries has good and indefeasible title to, or
valid leasehold interests in, all of its real and personal property reflected in
their respective financial statements referred to in Section 3.04(a), except for
assets disposed of since the date of such financial statements in the ordinary
course of business, free of all Liens other than those permitted by
Section 6.02.

(b) Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by each Loan Party and each Subsidiary does not infringe in any
material respect upon the rights of any other Person, and each Loan Party’s and
each Subsidiary’s rights thereto are not subject to any licensing agreement or
similar arrangement.

(c) Loegering has neither any business operations nor any material assets,
including any assets necessary for the business operations of the Borrower
(other than the intercompany Indebtedness owing to it by the Borrower as of the
Closing Date).

Section 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or to the knowledge of any Loan Party,
threatened against any Loan Party on the Effective Date other than the Disclosed
Matters. No actions, suits or proceedings by or before any arbitrator or
Governmental Authority are pending or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any Loan
Document or the Transactions.

(b) (i) Except for the Disclosed Matters, no Loan Party or any Subsidiary has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii) and except with
respect to any other matters that, individually or in the aggregate, could

 

-42-



--------------------------------------------------------------------------------

not reasonably be expected to result in a Material Adverse Effect, no Loan Party
or any Subsidiary (A) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (B) has become subject to any Environmental
Liability, (C) has received notice of any claim with respect to any
Environmental Liability or (D) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or could reasonably be expected to result in, a Material Adverse Effect.

Section 3.07 Compliance with Laws and Agreements; No Default. Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirement of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.

Section 3.08 Investment Company Status. No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

Section 3.09 Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
Taxes that are being contested in accordance with Section 5.04. No tax liens
have been filed and no claims are being asserted with respect to any such taxes.

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.

Section 3.11 Disclosure. The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of any Loan Party or any
Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date.

Section 3.12 Material Agreements. All material agreements and contracts to which
any Loan Party or any Subsidiary is a party or is bound as of the date of this
Agreement the termination of which could reasonably be expected to cause a
Material Adverse Effect are listed on Schedule 3.12, including

 

-43-



--------------------------------------------------------------------------------

the Shared Services Agreement and the Distribution Agreement. No Loan Party or
any Subsidiary is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in (i) any such
material agreement to which it is a party or (ii) any agreement or instrument
evidencing or governing Indebtedness.

Section 3.13 Solvency.

(a) Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

(b) No Loan Party intends to, nor will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.

Section 3.14 Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Borrower maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies, insurance
on all their real and personal property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are adequate and customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

Section 3.15 Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to the Borrower of each
Subsidiary, (b) a true and complete listing of each class of each of the
Borrower’s authorized Equity Interests, all of which issued Equity Interests are
validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of the Borrower and each Subsidiary. All of the issued
and outstanding Equity Interests owned by any Loan Party have been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable. There are no
outstanding commitments or other obligations of any Loan Party to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Loan Party.

Section 3.16 Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral, except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law or agreement, (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral and (c) ABL Priority Collateral, Liens permitted
by Section 6.02(g).

 

-44-



--------------------------------------------------------------------------------

Section 3.17 Employment Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to
the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties and their Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters. All payments due from any
Loan Party or any Subsidiary, or for which any claim may be made against any
Loan Party or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of such Loan Party or such Subsidiary.

Section 3.18 Federal Reserve Regulations. No part of the proceeds of any Loan
has been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

Section 3.19 Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.

Section 3.20 No Burdensome Restrictions. No Loan party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

Section 3.21 Sanctions Laws and Regulations.

(a) Each Loan Party has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and such Loan Party, its
Subsidiaries and their respective officers and employees and, to the knowledge
of such Loan Party, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.

(b) None of (i) any Loan Party, any Subsidiary or, to the knowledge of any such
Loan Party or Subsidiary, any of their respective directors, officers or
employees, or (ii) to the knowledge of any such Loan Party or Subsidiary, any
agent of such Loan Party or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds, Transaction or other
transaction contemplated by this Agreement or the other Loan Documents will
violate Anti-Corruption Laws or applicable Sanctions.

Section 3.22 Affiliate Transactions. Except as set forth on Schedule 3.22, as of
the date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings or transactions between any Loan Party and any of
the officers, members, managers, directors, stockholders, parents, holders of
other Equity Interests, employees or Affiliates (other than Subsidiaries) of any
Loan Party or any members of their respective immediate families, and none of
the foregoing Persons are directly or indirectly indebted to or have any direct
or indirect ownership, partnership, or voting interest in any Affiliate of any
Loan Party or any Person with which any Loan Party has a business relationship
or which competes with any Loan Party.

Section 3.23 Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.

 

-45-



--------------------------------------------------------------------------------

Section 3.24 Related Agreements.

(a) The Borrower has delivered to Administrative Agent complete and correct
copies of (i) each Related Agreement and of all exhibits and schedules thereto
as of the date hereof, and (ii) copies of any material amendment, restatement,
supplement or other modification to or waiver of each Related Agreement entered
into after the date hereof.

(b) Except to the extent otherwise expressly set forth herein or in the
schedules hereto, and subject to the qualifications set forth therein, each of
the representations and warranties given by any Loan Party, Terex and Manitex in
any Related Agreement is true and correct in all material respects as of the
Closing Date (or as of any earlier date to which such representation and
warranty specifically relates). Notwithstanding anything in the Related
Agreement to the contrary, the representations and warranties of each Loan Party
set forth in this Section 3.24 shall, solely for purposes hereof, survive the
Closing Date for the benefit of Lenders.

(c) All authorizations, approvals and consents of, and filings with, any other
Person required by the Related Agreements or to consummate the transactions
contemplated by the Related Agreements have been obtained and are in full force
and effect.

(d) On the Closing Date, (i) all of the conditions to effecting or consummating
the Manitex Acquisition and the other transactions contemplated in the Related
Agreements have been duly satisfied or, with the consent of Administrative
Agent, waived, and (ii) the Manitex Acquisition has been consummated in
accordance with the Related Agreements and all applicable laws.

ARTICLE 4

Conditions

Section 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (unless waived in accordance with Section 9.02
or deferred in accordance with Section 5.15):

(a) Credit Agreement and Other Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan Document signed on behalf of each party thereto or
(B) written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page thereof)
that each such party has signed a counterpart of such Loan Document and
(iii) such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.03
payable to the order of each such requesting Lender and a written opinion of
counsel to the Loan Parties, Terex and Manitex addressed to the Administrative
Agent and the Lenders (together with any other real estate related opinions
separately described herein), all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

-46-



--------------------------------------------------------------------------------

(b) Financial Statements and Projections. The Lenders shall have received
(i) the financial statements and report set forth in Section 3.04, and such
financial statements and report shall not, in the reasonable judgment of the
Administrative Agent, reflect any material adverse change in the consolidated
financial condition of Borrower, as reflected in such financial statements and
report and (ii) satisfactory projections through 2019.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization or the substantive equivalent available in the
jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Borrower, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in Article 3 are
true and correct as of such date, and (iii) certifying any other factual matters
as may be reasonably requested by the Administrative Agent.

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date. All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each jurisdiction where the Loan Parties are organized and
where the assets of the Loan Parties are located, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 6.02 or discharged on or prior to the Effective Date pursuant to a
pay-off letter or other documentation satisfactory to the Administrative Agent.

(g) [Reserved.]

(h) Minimum Pro Forma EBITDA. The EBITDA of the Borrower and its Subsidiaries
calculated on a consolidated basis for the period of eleven months ended on
November 30, 2014 shall be at least equal to $13,811,000.

(i) Customer List. The Administrative Agent shall have received a true and
complete customer list for the Borrower and its Subsidiaries, which list shall
state the customer’s name, mailing address and phone number and shall be
certified as true and correct by a Financial Officer.

(j) Control Agreements. The Administrative Agent shall have received each
Deposit Account Control Agreement required to be provided pursuant to
Section 4.14 of the Security Agreement.

(k) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer.

 

-47-



--------------------------------------------------------------------------------

(l) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of
November 30, 2014.

(m) Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date, the issuance of any letters of credit under the Revolving
Credit Agreement on the Effective Date and the payment of all fees and expenses
due hereunder, and with all of the Loan Parties’ indebtedness, liabilities, and
obligations current, Availability shall not be less than $3,500,000.

(n) Revolving Loans. The Borrower shall have received proceeds of Revolving
Loans in at least the amount set forth in the Final Funds Flow.

(o) Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the Equity Interests
pledged pursuant to each of the Security Agreement and the Parent Pledge
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (if any) pledged to the Administrative Agent pursuant
to the Security Agreement and the Parent Pledge Agreement, in each case endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

(p) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.

(q) Environmental Reports. The Administrative Agent shall have received
environmental review reports with respect to the real properties of the Borrower
and its Subsidiaries specified by the Administrative Agent from firm(s)
satisfactory to the Administrative Agent, which reports shall be acceptable to
the Administrative Agent. Any environmental hazards or liabilities identified in
any such environmental review report shall indicate the Loan Parties’ plans with
respect thereto.

(r) Mortgages, etc. The Administrative Agent shall have received, with respect
to each parcel of real property which is required to be subject to a Lien in
favor of the Administrative Agent, each of the following, in form and substance
reasonably satisfactory to the Administrative Agent:

(i) a Mortgage on such property;

(ii) evidence that a counterpart of the Mortgage has been recorded in the place
necessary, in the Administrative Agent’s judgment, to create a valid and
enforceable first priority Lien (subject to the Intercreditor Agreement) in
favor of the Administrative Agent for the benefit of itself, the Lenders and the
other Secured Parties;

(iii) ALTA or other mortgagee’s title policy;

(iv) an ALTA survey prepared and certified to the Administrative Agent by a
surveyor acceptable to the Administrative Agent;

(v) an opinion of counsel in the state in which such parcel of real property is
located in form and substance and from counsel reasonably satisfactory to the
Administrative Agent;

 

-48-



--------------------------------------------------------------------------------

(vi) if any such parcel of real property is determined by the Administrative
Agent to be in a flood zone, a flood notification form signed by the Borrower
and evidence that flood insurance is in place for the building and contents, all
in form and substance satisfactory to the Administrative Agent; and

(vii) such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent.

(s) Acquisition. The Manitex Acquisition shall be consummated on the Closing
Date in accordance with the terms of the Stock Purchase Agreement, without any
waiver, amendment or other modification thereunder.

(t) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof and Section 4.12 of the Security Agreement.

(u) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

(v) Corporate Structure. The corporate structure, capital structure and other
material debt instruments, material accounts and governing documents of the
Borrower and its Affiliates shall be acceptable to the Administrative Agent in
its sole discretion.

(w) Due Diligence. The Administrative Agent and its counsel shall have completed
all business and legal due diligence, including without limitation, background
investigations on the Borrower and receipt and review of a quality of earnings
report, the other Loan Parties and their respective executive officers and
shareholders, the results of which shall be satisfactory to Administrative Agent
in its sole discretion.

(x) Appraisal(s). The Administrative Agent shall have received a copy of the
appraisal of the Borrower’s Inventory obtained for the Transactions.

(y) USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for each Loan Party.

(z) Legal and Regulatory Matters. All legal (including tax implications) and
regulatory matters shall be satisfactory to the Administrative Agent, including
but not limited to compliance with all applicable requirements of Regulations U,
T and X of the Board of Governors of the Federal Reserve System.

(aa) Shared Services Agreement. Borrower shall have entered into the Shared
Services Agreement, on terms and conditions satisfactory to the Administrative
Agent.

(bb) Distribution Agreement. Borrower shall have entered into the Distribution
Agreement, on terms and conditions satisfactory to the Administrative Agent.

(cc) Release of Guaranty. The Administrative Agent shall have received evidence
that Borrower has delivered an officers’ certificate and an opinion of counsel
to HSBC Bank USA, National Association, each stating that the Borrower has
complied with all conditions precedent to the release of Borrower as a
Subsidiary Guarantor under that certain (i) the Third Supplemental Indenture
dated as of

 

-49-



--------------------------------------------------------------------------------

March 27, 2012 to Senior Debt Indenture dated as of July 20, 2007, and (ii) the
Fourth Supplemental Indenture dated as of November 26, 2012 to Senior Debt
Indenture dated as of July 20, 2007, and (iii) all other supplemental indentures
to the Senior Debt Indenture dated as of July 20, 2007, in form and substance
reasonably satisfactory to the Administrative Agent.

(dd) TCA-ASV Net Asset Statement. The Administrative Agent shall have received
the TCA-ASV Net Asset Statement (as defined in the Stock Purchase Agreement as
in effect on the date hereof), which shall be in form and substance satisfactory
to the Administrative Agent, including without limitation with respect to the
amount of the TCA Receivable.

(ee) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, any Lender or their respective counsel
may have reasonably requested.

(ff) Outside Closing Date. The foregoing conditions shall have been satisfied
not later than December 19, 2014.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the Closing Date, is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the Closing Date (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date, and that any representation or warranty which is
subject to any materiality or Material Adverse Effect qualifier shall be
required to be true and correct in all respects).

(b) At the time of and immediately after giving effect to such borrowing of the
Loans, no Default shall have occurred and be continuing.

The borrowing of the Loans hereunder shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

ARTICLE 5

Affirmative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lenders that:

Section 5.01 Financial Statements; Borrowing Base and Other Information. The
Borrower will furnish to the Administrative Agent and upon request, each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification, commentary or
exception and without any qualification or

 

-50-



--------------------------------------------------------------------------------

exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said accountants;

(b) within thirty (30) days after the end of each fiscal month of the Borrower,
its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal month
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, and
with respect to any fiscal month that is the end of one of the Borrower’s fiscal
quarters, a Narrative Report, in each case certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
in the case of the third month in any fiscal quarter, (b) above, a compliance
certificate of a Financial Officer of the Borrower in substantially the form of
Exhibit B (a “Compliance Certificate”): (i) certifying, in the case of the
financial statements delivered under clause (a) or (b), as presenting fairly in
all material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations and, if applicable, demonstrating compliance
with Section 6.12 and (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) as soon as available but in any event no later than the end of, and no
earlier than 30 days prior to the end of, each fiscal year of the Borrower, a
copy of the plan and forecast (including a projected consolidated and
consolidating balance sheet, income statement and funds flow statement) of the
Borrower for each month of the upcoming fiscal year (the “Projections”) in form
reasonably satisfactory to the Administrative Agent;

(f) as soon as available but in any event within 20 days of the end of each
calendar month, and at such other times as the same may be provided to the
Revolving Loan Agent, as of the period then ended, a Borrowing Base Certificate
and, at all times after the Ex-Im Effective Date, an Ex-Im Borrowing Base
Certificate, and supporting information in connection therewith, together with
any additional reports with respect to such Borrowing Base or Ex-Im Borrowing
Base Certificate, as applicable, provided to the Revolving Loan Agent;

(g) as soon as available but in any event within 20 days of the end of each
calendar month and at such other times as the same may be provided to the
Revolving Loan Agent, all delivered electronically in a text formatted file
acceptable to the Administrative Agent;

 

-51-



--------------------------------------------------------------------------------

(i) a detailed aging of the Borrower’s Accounts, including all invoices aged by
invoice date and due date (with an explanation of the terms offered), prepared
in a manner reasonably acceptable to the Administrative Agent, together with a
summary specifying the name, address, and balance due for each Account Debtor;

(ii) a schedule detailing the Borrower’s Inventory, in form satisfactory to the
Administrative Agent, (1) by location (showing Inventory in transit and any
Inventory located with a third party under any consignment, bailee arrangement
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market and
adjusted for Reserves as the Administrative Agent has previously indicated to
the Borrower are deemed by the Administrative Agent to be appropriate, and
(2) including a report of any variances or other results of Inventory counts
performed by the Borrower since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by the Borrower and complaints and claims made against the Borrower); and

(iii) a reconciliation of the loan balance per the Borrower’s general ledger to
the loan balance under this Agreement;

(h) as soon as available but in any event within 20 days of the end of each
calendar month and at such other times as the same may be provided to the
Revolving Loan Agent, as of the month then ended, a schedule and aging of the
Borrower’s accounts payable, delivered electronically in a text formatted file
acceptable to the Administrative Agent;

(i) within 30 days of each March 31 and September 30, and at such other times as
may be requested by the Administrative Agent, an updated customer list for the
Borrower and its Subsidiaries, which list shall state the customer’s name,
mailing address and phone number, delivered electronically in a text formatted
file acceptable to the Administrative Agent and certified as true and correct by
a Financial Officer of the Borrower;

(j) upon request of the Administrative Agent, copies of all tax returns filed by
any Loan Party with the U.S. Internal Revenue Service;

(k) [Reserved];

(l) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, as
the case may be;

(m) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

 

-52-



--------------------------------------------------------------------------------

(n) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party or
any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:

(a) the occurrence of any Default;

(b) the occurrence of any default, event of default or termination event under
any Related Agreement;

(c) receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened against any Loan Party or
any Subsidiary that (i) seeks damages in excess of $500,000, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan Party or
any Subsidiary, (v) alleges the violation of, or seeks to impose remedies under,
any Environmental Law or related Requirement of Law, or seeks to impose
Environmental Liability, (vi) asserts liability on the part of any Loan Party or
any Subsidiary in excess of $250,000 in respect of any tax, fee, assessment, or
other governmental charge, or (vii) involves any product recall;

(d) any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;

(e) any loss, damage, or destruction to the Collateral in the amount of $250,000
with respect to ABL Priority Collateral or any owned real property or $500,000
with respect to any other Collateral or more, whether or not covered by
insurance;

(f) within two (2) Business Days of receipt thereof, any and all default notices
received under or with respect to any leased location or public warehouse where
Collateral is located;

(g) all amendments to the Revolving Loan Documents and all material amendments
to any other Related Document, in each case together with a copy of each such
amendment;

(h) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000; and

(i) any other development that results, or could reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03, and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.

 

-53-



--------------------------------------------------------------------------------

Section 5.04 Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such liabilities would not result in aggregate
liabilities in excess of $50,000, and (d) there is no material risk of
forfeiture of any property or asset constituting Collateral as a result of the
failure to so pay or discharge such Material Indebtedness or other liabilities
or obligations; provided, however, each Loan Party will, and will cause each
Subsidiary to, remit withholding taxes and other payroll taxes to appropriate
Governmental Authorities as and when claimed to be due, notwithstanding the
foregoing exceptions.

Section 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

Section 5.06 Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers,
agents and appraisers retained by the Administrative Agent), upon reasonable
prior notice, to visit and inspect its properties, to conduct at such Loan
Party’s premises field examinations of such Loan Party’s assets, liabilities,
books and records, including examining and making extracts from its books and
records, environmental assessment reports and Phase I or Phase II studies, and
to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
Each Loan Party acknowledges that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to such Loan Party’s assets for internal use by the Administrative
Agent and the Lenders.

Section 5.07 Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Subsidiary to, (i) comply with all
Requirement of Law applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Each Loan Party
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

Section 5.08 Use of Proceeds.

(a) The proceeds of the Loans will be used only to finance the working capital
needs and general corporate purposes of the Borrower and its Subsidiaries in the
ordinary course of business, to finance Permitted Acquisitions and to pay a
portion of the Effective Date Dividend. No part of the proceeds of any Loan will
be used, whether directly or indirectly, (i) for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X or (ii) to make any Acquisition other than Permitted Acquisitions.

 

-54-



--------------------------------------------------------------------------------

(b) The Borrower will not, and shall procure that its Subsidiaries and its and
their respective directors, officers, employees and agents shall not use, the
proceeds of the Loans (a) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 5.09 Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and the
furnishing of such information shall be deemed to be a representation and
warranty by the Borrower on the date thereof as to the matters specified in this
Section 5.09; provided that, with respect to projected financial information,
the Loan Parties will only ensure that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

Section 5.10 Insurance. Each Loan Party will, and will cause each Subsidiary to,
maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including,
without limitation: loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents. The Borrower will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.

Section 5.11 Casualty and Condemnation. The Borrower will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement, the Intercreditor Agreement and the Collateral
Documents.

Section 5.12 Appraisals. At any time that the Administrative Agent requests, the
Borrower will, and will cause each Subsidiary to, provide the Administrative
Agent with appraisals or updates thereof of their Inventory from an appraiser
selected and engaged by the Administrative Agent, and prepared on a basis
satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by any applicable Requirement
of Law; provided, however, that if no Event of Default has occurred and is
continuing, only one such appraisal per calendar year shall be at the sole
expense of the Loan Parties.

Section 5.13 Collection of Accounts and Payments. Each Loan Party shall comply
with the collections and cash management provisions of the Revolving Loan
Documents, including, but not limited to, Section 5.13 of the Revolving Credit
Agreement as in effect on the date hereof, unless otherwise agreed in writing by
the Administrative Agent at its sole option. Each Loan Party shall cause all
Proceeds of the Term Loan Priority Collateral to be deposited in a Term Loan
Collateral Account and not commingle them with Proceeds of the ABL Priority
Collateral.

 

-55-



--------------------------------------------------------------------------------

Section 5.14 Additional Collateral; Further Assurances.

(a) Subject to applicable Requirement of Law, each Loan Party will cause each
Subsidiary formed or acquired after the date of this Agreement to become a Loan
Party by executing a Joinder Agreement. Upon execution and delivery thereof,
each such Person (i) shall automatically become a Loan Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties and obligations in such
capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, in any property of such Loan Party which constitutes
Collateral, including any parcel of real property located in the U.S. owned by
any Loan Party.

(b) Each Loan Party will cause 100% of the issued and outstanding Equity
Interests of each of its Subsidiaries directly owned by the Borrower or any
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent, for the benefit of the Administrative Agent
and the other Secured Parties, pursuant to the terms and conditions of the Loan
Documents or such other security documents as the Administrative Agent shall
reasonably request.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by any Requirement of Law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and all at the expense of the Loan
Parties.

(d) If any assets (including any real property or improvements thereto or any
interest therein) are acquired by any Loan Party after the Effective Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien under the Security Agreement upon acquisition thereof), the
Borrower will (i) notify the Administrative Agent and the Lenders thereof and,
if requested by the Administrative Agent or the Required Lenders, cause such
assets to be subjected to a Lien securing the Secured Obligations and (ii) take,
and cause each applicable Loan Party to take, such actions as shall be necessary
or reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties.

Section 5.15 Post-Closing Items. Within thirty (30) days following the Effective
Date (or such later date agreed to by the Administrative Agent), the Loan
Parties shall satisfy the requirements set forth on Schedule 5.15 on or before
the date specified for such requirement, unless otherwise agreed to in writing
by the Administrative Agent at its sole option.

Section 5.16 Board Observation Rights. Each of Administrative Agent (for so long
as Administrative Agent or an Affiliate of Administrative Agent are either
Administrative Agent or a Lender) and CM Capital (for so long as CM Capital or
an Affiliate of CM Capital is a Lender) shall have the right to designate its
own representative to: (a) receive prior written notice of all meetings (both
regular and special) of the governing body (including any board of directors) of
each Loan Party and each committee thereof (such notice to be given in the same
manner and at the same time as notice is given to the members of such body
and/or committee); (b) be entitled to attend (or, at the option of such
representative, monitor by telephone) all such meetings; and (c) receive all
notices, information and reports which are furnished or made available to the
members of such body and/or committee at the same time and in the same manner as
the same is furnished or made available to such members, except that these
observers may be excluded from access to any meeting or portion thereof (as well
as the distribution of materials and minutes related thereto) if the applicable
Loan Party determines in good faith upon

 

-56-



--------------------------------------------------------------------------------

advice of in-house or outside counsel that such exclusion is reasonably
necessary to preserve the attorney-client privilege or if matters of conflict of
interest to any Agent or Lender are being discussed. If any action is proposed
to be taken by such body and/or committee by written consent in lieu of a
meeting, the Borrower will, upon Administrative Agent’s request, furnish or
cause to be furnished such representative with a copy of each such written
consent promptly after it has become effective, unless the applicable Loan Party
determines in good faith that such provision is reasonably likely to affect the
attorney-client privilege upon advice of in-house or outside counsel or that
such matter involves a conflict of interest with any Agent or Lender. Such
representative shall not constitute a member of such body and/or committee and
shall not be entitled to vote on any matters presented at meetings of such body
and/or committee or to consent to any matter as to which the consent of any such
body and/or committee shall have been requested. The Loan Parties will pay (or
reimburse) upon request by any such representative for all reasonable
out-of-pocket expenses incurred by such representative in connection with
attending such meetings.

ARTICLE 6

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:

Section 6.01 Indebtedness. No Loan Party will, nor will it permit any Subsidiary
to, create, incur, assume or suffer to exist any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (f) hereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any other Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by the Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) below; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) below, shall not exceed
$1,000,000 at any time outstanding;

 

-57-



--------------------------------------------------------------------------------

(f) Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b) and (e) and (i) hereof (such Indebtedness
being referred to herein as the “Original Indebtedness”); provided that (i) such
Refinance Indebtedness does not increase the principal amount or interest rate
of the Original Indebtedness (other than in the case of the ABL Obligations, as
permitted under the Intercreditor Agreement), (ii) any Liens securing such
Refinance Indebtedness are not extended to any property of any Loan Party or any
Subsidiary not secured thereby prior to the date that such Refinance
Indebtedness becomes effective, (iii) no Loan Party or any Subsidiary that is
not originally obligated with respect to repayment of such Original Indebtedness
is required to become obligated with respect to such Refinance Indebtedness,
(iv) such Refinance Indebtedness does not result in a shortening of the average
weighted maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness are not materially less favorable to the obligor thereunder than
the original terms of such Original Indebtedness and (vi) if such Original
Indebtedness was subordinated in right of payment to the Secured Obligations,
then the terms and conditions of such Refinance Indebtedness must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Original Indebtedness;

(g) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h) Indebtedness of any Loan Party in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business;

(i) the ABL Obligations in an aggregate amount not to exceed the ABL Cap (as
defined in the Intercreditor Agreement); provided, however, the Borrower shall
not incur the Ex-Im Obligations (as defined in the Revolving Credit Agreement as
in effect on the date hereof) without first providing the Ex-Im Bank Documents
and the Fast Track Export Loan Agreement for the Administrative Agent’s prior
review and approval and such documents, agreement and any other agreement or
document to be executed in connection therewith shall be in form and substance
and upon terms acceptable to the Administrative Agent;

(j) Guarantees (including but not limited to repurchase or remarketing
obligations by the Borrower in an aggregate amount not to exceed $5,000,000
incurred in the ordinary course of business consistent with past practice of
Indebtedness related to floor plan financing incurred by a franchise dealer, or
other purchaser or lessor, for the purchase of Inventory manufactured or sold by
the Borrower, the proceeds of which Indebtedness is used solely to pay the
purchase price of such Inventory by such franchise dealer or other purchaser or
lessor and any related reasonable fees and expenses (including financing fees);
provided, however, that (i) to the extent commercially practicable, the
Indebtedness so Guaranteed is secured by a perfected first priority Lien on such
Inventory in favor of the holder of such Indebtedness and (ii) if the Borrower
is required to make payment with respect to such Guarantee, Borrower will have
the right to receive either (A) title to such Inventory, (B) a valid assignment
of a perfected first priority Lien in such Inventory or (C) the net proceeds of
any resale of such Inventory; and

(k) other unsecured Indebtedness in an aggregate principal amount not exceeding
$1,000,000 at any time outstanding.

 

-58-



--------------------------------------------------------------------------------

Section 6.02 Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Borrower or any Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts, Inventory
and Equity Interests) prior to the acquisition thereof by the Borrower or any
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person that becomes a Loan Party after the date hereof prior
to the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Loan Party and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Loan Party, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(f) Liens of a collecting bank arising in the ordinary course of business (and
not for borrowed money or other credit extensions) under Section 4-208 of the
UCC in effect in the relevant jurisdiction covering only the items being
collected upon;

(g) Liens in favor of Revolving Loan Agent, securing the ABL Obligations, so
long as such Liens are all times subject to the Intercreditor Agreement; and

(h) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 (other than under clause (a) or (h) hereof) may at any time attach
to any Loan Party’s issued Equity Interests.

Section 6.03 Fundamental Changes.

(a) No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Subsidiary of the Borrower may merge
into the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Loan Party (other than the Borrower) may merge into any other
Loan Party in a transaction in which the surviving entity is a Loan Party,

 

-59-



--------------------------------------------------------------------------------

(iii) on or prior to December 31, 2014, Borrower may convert into a limited
liability company pursuant to a transaction in form and substance satisfactory
to the Administrative Agent so long as it provides Administrative Agent and its
counsel concurrent written notice with such conversion and so long the Borrower,
Terex and Manitex concurrently enter into the Joint Venture Agreement and
(iv) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.

(b) No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses substantially similar to the type conducted by
the Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.

(c) No Loan Party will, nor will it permit any Subsidiary to, change its fiscal
year from the basis in effect on the Effective Date.

(d) No Loan Party will, nor will it permit any Subsidiary to, establish any new
Plan or amend any existing Plan, except if the liability or increased liability
resulting from such establishment would not reasonably be expected to exceed
$500,000.

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, form any subsidiary after the
Effective Date, or purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger), or commit to purchase, hold or acquire any evidences of
Indebtedness or Equity Interests (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist (or commit to make)
any loans or advances to, Guarantee any obligations of, or make or permit to
exist (or commit to make) any investment or any other interest in, any other
Person, or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except:

(a) Permitted Investments;

(b) investments in existence on the date hereof and described in Schedule 6.04;

(c) investments by the Borrower and the Subsidiaries in Equity Interests in
their respective Domestic Subsidiaries, provided that any such Equity Interests
held by a Loan Party shall be pledged pursuant to the Security Agreement;

(d) loans or advances made by any Loan Party to any Subsidiary and made by any
Domestic Subsidiary to a Loan Party or any other Domestic Subsidiary, provided
that any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged pursuant to the Security Agreement and (B) no such loans
and advances may be made by Loan Parties to Subsidiaries that are not Loan
Parties;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $100,000 in the aggregate at any one time outstanding;

 

-60-



--------------------------------------------------------------------------------

(g) notes payable, or stock or other securities issued by Account Debtors to a
Loan Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business, consistent with
past practices;

(h) investments in the form of Swap Agreements permitted by Section 6.07;

(i) investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
the Subsidiaries (including in connection with a permitted acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(j) investments received in connection with the disposition of assets permitted
by Section 6.05;

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”; and

(l) any other Investments not to exceed $500,000 in the aggregate.

Section 6.05 Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of (or commit to sell, transfer,
lease or otherwise dispose of) any asset, including any Equity Interest owned by
it, nor will the Borrower permit any Subsidiary to issue any additional Equity
Interest in such Subsidiary (other than to the Borrower or another Subsidiary in
compliance with Section 6.04), except:

(a) sales, transfers and dispositions of (i) Inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus Equipment or property in
the ordinary course of business;

(b) sales, transfers and dispositions of assets to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;

(c) sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (i) and (k) of Section 6.04;

(e) at any time before January 31, 2015, the sale of certain assets related to
the Borrower’s ST-50 side-by-side utility vehicle and trailer and entry by the
Borrower into a technology license agreement with Carhart International, Inc. or
its Affiliate as buyer and licensee, in each case upon market terms as
determined in good faith by the Borrower and so long as such license is not
materially adverse to the interests of the Lenders (collectively, the “ST-50
Transaction”);

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary; and

(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section, provided that
(i) the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this paragraph (g) shall not exceed $500,000 during
any fiscal year of the

 

-61-



--------------------------------------------------------------------------------

Borrower, (ii) no Default or Event of Default shall have occurred and be
continuing at the time of such sale, transfer or other disposition or could be
reasonably expected to result therefrom, and (iii) the Net Proceeds therefrom
are applied in accordance with Section 2.08(a);

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (e) above) shall be
made for fair value and for at least 75% cash consideration.

Section 6.06 Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by the Borrower or any Subsidiary that is (i) otherwise permitted to be made
under the other terms of this Agreement, (ii) made for cash consideration in an
amount not less than the fair value of such fixed or capital asset,
(iii) consummated within 90 days after the Borrower or such Subsidiary acquires
or completes the construction of such fixed or capital asset and (iv) not made
during the continuance of an Default or Event of Default and is not reasonably
expected to result in a Default or an Event of Default. All the Net Proceeds
from any Sale and Leaseback Transaction shall be applied to prepay the Term
Loans in accordance with Section 2.08(a) and shall not be permitted to be
reinvested hereunder.

Section 6.07 Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any Subsidiary), and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

Section 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) the Borrower
may declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock, (ii) Subsidiaries of the Borrower may declare and pay dividends
ratably with respect to their Equity Interests, (iii) the Borrower may make
Restricted Payments, not exceeding $500,000 during any fiscal year, pursuant to
and in accordance with stock option plans or other benefit plans for management
or employees of the Borrower and its Subsidiaries upon the death, disability or
termination of employment of such or employee, director or officer, so long as
no Default or Event of Default exists immediately prior to and after giving
effect to the making of such Restricted Payment, (iv) the Borrower may pay the
Effective Date Dividend, so long as no Default or Event of Default exists
immediately prior to and after giving effect to such payment, (v) after Borrower
converts into a limited liability company pursuant to Section 6.03, so long as
there exists no Event of Default, the Borrower may pay dividends or make
distributions to its members in an aggregate amount not greater than the amount
necessary for such members to pay their actual state and United States federal
income tax liabilities in respect of income earned by the Borrower, after
deducting any tax losses distributed to such members with respect to prior tax
periods and (vi) the Borrower may make, within ten (10) Business Days after the
payment by the Borrower to the applicable Governmental Authorities of the final
Conversion Tax Payment, a one-time payment to Terex in an amount equal to the
positive difference, if any, of (A) $16,500,000 minus (B) the amount of the
final Conversion Tax Payment.

 

-62-



--------------------------------------------------------------------------------

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness permitted under Section 6.01, other than
payments of Indebtedness prohibited by applicable subordination provisions with
respect thereto;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05;
and

(v) payment or reimbursement of fees, expenses and indemnities owing to
Revolving Loan Agent and Revolving Lenders pursuant to the Revolving Credit
Agreement as in effect on the Effective Date.

(c) No Loan Party will, nor will it permit a Subsidiary, Manitex or any of
Manitex’s Subsidiaries to, cause, permit or suffer it, them, or any of their
respective Affiliates to acquire, as an assignee, participant, or otherwise,
directly or indirectly, any interest in any Indebtedness or obligations arising
under or relating to the Revolving Credit Agreement or in respect of any ABL
Obligations.

Section 6.09 Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Parties not
involving any other Affiliate, (c) any investment permitted by Sections 6.04(c)
or 6.04(d), (d) any Indebtedness permitted under Sections 6.01(c) and 6.01(d),
(e) any Restricted Payment permitted by Section 6.08, (f) loans or advances to
employees permitted under Section 6.04, (g) the payment of reasonable fees to
directors of the Borrower or any Subsidiary who are not employees of the
Borrower or any Subsidiary, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrower or its Subsidiaries in the ordinary course of business
and (h) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Borrower’s board of
directors.

Section 6.10 Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or

 

-63-



--------------------------------------------------------------------------------

repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by any
Requirement of Law or by any Loan Document, (ii) the foregoing shall not apply
to restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

Section 6.11 Amendment of Material Documents; Other Matters. No Loan Party will,
nor will it permit any Subsidiary to, amend, modify or waive any of its rights
under (a) its certificate or articles of incorporation or organization, by-laws,
operating, management or partnership agreement or other organizational
documents, (b) the Shared Services Agreement, (c) the Distribution Agreement,
(d) the Stock Purchase Agreement or (e) the Joint Venture Agreement, in each
case to the extent any such amendment, modification or waiver would be adverse
to the Administrative Agent or the Lenders. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, Loegering shall not own or
acquire an interest in any material assets (other than the intercompany
Indebtedness owing to it by the Borrower as of the Closing Date) nor conduct any
business activities (other than for the sole purpose of winding-down such entity
and distributing its assets to the Borrower).

Section 6.12 Financial Covenants.

(a) Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed Charge
Coverage Ratio as of the last day of any fiscal quarter, beginning with the
fiscal quarter ending March 31, 2015, to be less than the correlative ratio
indicated:

 

Fiscal Quarter Ending

   Fixed Charge
Coverage Ratio  

March 31, 2015

     1.10 to 1.00   

June 30, 2015

     1.20 to 1.00   

September 30, 2015

     1.20 to 1.00   

December 30, 2015

     1.30 to 1.00   

March 31, 2016

     1.30 to 1.00   

June 30, 2016

     1.40 to 1.00   

September 30, 2016

     1.40 to 1.00   

December 30, 2016

     1.40 to 1.00   

March 31, 2017 and each fiscal quarter ending thereafter

     1.50 to 1.00   

 

-64-



--------------------------------------------------------------------------------

(b) Leverage Ratio. The Borrower shall not permit the Leverage Ratio as of the
last day of any fiscal quarter, beginning with the fiscal quarter ending
March 31, 2015, to exceed the correlative ratio indicated:

 

Fiscal Quarter Ending

   Leverage Ratio  

March 31, 2015

     4.75 to 1.00   

June 30, 2015

     4.75 to 1.00   

September 30, 2015

     4.75 to 1.00   

December 30, 2015

     4.50 to 1.00   

March 31, 2016

     4.25 to 1.00   

June 30, 2016

     4.00 to 1.00   

September 30, 2016

     3.75 to 1.00   

December 30, 2016

     3.50 to 1.00   

March 31, 2017

     3.25 to 1.00   

June 30, 2017

     3.25 to 1.00   

September 30, 2017

     3.00 to 1.00   

December 30, 2017

     2.75 to 1.00   

March 31, 2018 and each fiscal quarter ending thereafter

     2.50 to 1.00   

(c) Maximum Capital Expenditures. The Borrower shall not, and shall not permit
its Subsidiaries to, make or incur Capital Expenditures, in an aggregate amount
for the Borrower and its Subsidiaries in excess of $1,600,000 in any fiscal
year.

 

-65-



--------------------------------------------------------------------------------

ARTICLE 7

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or Subsidiary in, or in connection with, this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.06(b), 5.08, 5.13 or 5.15 or in Article 6;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) 5 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03
through 5.07 (other than Section 5.06(b)), 5.10, 5.11 or 5.14 of this Agreement
or (ii) 30 days after the earlier of any Loan Party’s knowledge of such breach
or notice thereof from the Administrative Agent (which notice will be given at
the request of any Lender) if such breach relates to terms or provisions of any
other Section of this Agreement;

(f) any Loan Party or Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in the ABL Obligations or any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of the ABL Obligations or any Material Indebtedness
or any trustee or agent on its or their behalf to cause the ABL Obligations or
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such sale or transfer is
permitted by Section 6.05;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,

 

-66-



--------------------------------------------------------------------------------

receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) any Loan Party or Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Loan Party or Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) any Loan Party or Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally to pay
its debts as they become due;

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $500,000 shall be rendered against any Loan Party, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed (pursuant to an appeal proceeding or otherwise), or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or Subsidiary to enforce any such judgment; or (ii) any Loan Party or
Subsidiary shall fail within thirty (30) days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $500,000;

(m) a Change in Control shall occur;

(n) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

(o) the Loan Guaranty or any Obligation Guaranty shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or any Obligation Guaranty,
or any Loan Guarantor shall fail to comply with any of the terms or provisions
of the Loan Guaranty or any Obligation Guaranty to which it is a party, or any
Loan Guarantor shall deny that it has any further liability under the Loan
Guaranty or any Obligation Guaranty to which it is a party, or shall give notice
to such effect, including, but not limited to notice of termination delivered
pursuant to Section 10.08 or any notice of termination delivered pursuant to the
terms of any Obligation Guaranty;

(p) except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien (subject to Permitted Encumbrances) in favor of the Administrative Agent
for the benefit of the Secured Parties, subject to the Intercreditor Agreement;

 

-67-



--------------------------------------------------------------------------------

(q) any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

(r) the Intercreditor Agreement shall be invalidated or otherwise cease to
constitute the legal, valid and binding obligations of the Loan Parties,
Revolving Loan Agent and Revolving Lenders enforceable in accordance with its
terms or the Loan Parties, Revolving Loan Agent or any of the Revolving Lenders
deny or contest the validity or enforceability of the Intercreditor Agreement;

(s) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

(t) the occurrence of any “default”, or the breach of any of the terms or
provisions of the Shared Services Agreement or the Distribution Agreement, which
default or breach continues beyond any period of grace therein provided, or such
agreement is terminated before its outside termination date or is rejected;

(u) Terex or one of its Affiliates fails to pay in cash to Borrower (i) 50% of
the outstanding amount of the TCA Receivable on the date that is 30 days after
the Effective Date and (ii) all remaining outstanding amounts of the TCA
Receivable on the date that is 60 days after the Effective Date; or

(v) Terex fails to own beneficially and of record at least 25% of the total
outstanding Equity Interests of Borrower.

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, but ratably as among the Loans at the time outstanding, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon, the applicable Prepayment
Premium and all other fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in the case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.

 

-68-



--------------------------------------------------------------------------------

ARTICLE 8

The Administrative Agent

Section 8.01 Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties hereby irrevocably appoints GLAS as its
agent and authorizes it as the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than the U.S., each of the Lenders hereby grants to the Administrative
Agent any required powers of attorney to execute any Collateral Document
governed by the laws of such jurisdiction on such Lender’s behalf. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Loan Parties shall not have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” as used herein or in any other Loan Documents (or
any similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Section 8.02 Rights as a Lender . The entity serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such entity and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with any Loan
Party or any Subsidiary or any Affiliate thereof as if it were not the
Administrative Agent hereunder.

Section 8.03 Duties and Obligations. The Administrative Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and, (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any Subsidiary that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article 4 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

-69-



--------------------------------------------------------------------------------

Section 8.04 Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 8.05 Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

Section 8.06 Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Borrower (other than in connection with the exercise of the purchase
option under the Intercreditor Agreement), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent. Upon the acceptance of its appointment as Administrative
Agent hereunder by its successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents.
The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor, unless otherwise agreed by the
Borrower and such successor. Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (a) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents, provided that, solely for purposes of maintaining any security
interest granted to the Administrative Agent under any Collateral Document for
the benefit of the Secured Parties, the retiring Administrative Agent shall
continue to be vested with such security interest as collateral agent for the
benefit of the Secured Parties and, in the case of any Collateral in the
possession of the Administrative Agent, shall continue to hold such Collateral,
in each case until such time as a successor Administrative Agent is appointed
and accepts such appointment in accordance with this paragraph (it being
understood and agreed that the retiring Administrative Agent shall have no duly
or obligation to take any further action under any Collateral Document,
including any action required to maintain the perfection of any such security
interest), and (b) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, provided that (i) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(ii) all notices and other communications required or contemplated to be given
or made to the Administrative Agent shall also directly be given or made to each
Lender. Following the effectiveness of the Administrative Agent’s resignation
from its capacity as such, the provisions of this Article, Section 2.14(d) and
Section 9.03, as

 

-70-



--------------------------------------------------------------------------------

well as any exculpatory, reimbursement and indemnification provisions set forth
in any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.

Section 8.07 Non-Reliance.

(a) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.

(b) Each Lender hereby agrees that (i) it has requested a copy of each Report
(if any) prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) ) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.

Section 8.08 Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.

(b) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

-71-



--------------------------------------------------------------------------------

(c) In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

ARTICLE 9

Miscellaneous

Section 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower at:

A.S.V., Inc.

840 Lily Lane

Grand Rapids, MN 55744-4089

Attention:                                                          

Facsimile No:                                                   

with a copy to:

Bryan Cave LLP

161 North Clark Street, Suite 4300

Chicago, IL 60601

Attention: Jason R. Berne, Esq.

(ii) if to the Administrative Agent, to:

GARRISON LOAN AGENCY SERVICES LLC

1290 Avenue of the Americas, Suite 914

New York, New York 10104

Attn: Account Manager—A.S.V.

Fax No.: 212-372-9525

 

-72-



--------------------------------------------------------------------------------

with a copy to:

HOLLAND & KNIGHT LLP

200 Crescent Court, Suite 1600

Dallas, Texas 75201

Attn: Eric W. Kimball

Fax No.: 214-964-9501

(iii) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(iii) delivered through Electronic Systems to the extent provided in paragraph
(b) below shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 or to compliance and no Default certificates delivered
pursuant to Section 5.01(d) unless otherwise agreed by the Administrative Agent
and the applicable Lender. Each of the Administrative Agent and the Borrower (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise proscribes, all such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, e-mail or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day of the recipient.

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

(d) Electronic Systems.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any

 

-73-



--------------------------------------------------------------------------------

warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or any Electronic System.
In no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Loan Party’s or the Administrative Agent’s transmission
of communications through an Electronic System. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.

Section 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any other Loan Document (other than any Fee
Letter) nor any provision hereof or thereof may be waived, amended or modified
except (x) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or (y) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (including any such Lender that is a
Defaulting Lender), (ii) reduce or forgive the principal amount of any Loan or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) affected thereby, (iii) postpone any
scheduled date of payment of the principal amount of any Loan, or any date for
the payment of any interest, fees or other Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) affected
thereby, (iv) change Section 2.15(b) or 2.15(c) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender
(other than any Defaulting Lender), (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby, (vi) change Section 2.17, without
the consent of each Lender (other than any Defaulting Lender), (vii) release any
Loan Guarantor from its obligation under its Loan Guaranty or Obligation
Guaranty (except as otherwise permitted herein or in the

 

-74-



--------------------------------------------------------------------------------

other Loan Documents), without the written consent of each Lender (other than
any Defaulting Lender), or (viii) except as provided in clause (c) of this
Section or in the Intercreditor Agreement or any Collateral Document, release,
or subordinate the Administrative Agent’s Liens on, all or substantially all of
the Collateral, without the written consent of each Lender (other than any
Defaulting Lender); provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent (it being
understood that any amendment to Section 2.17 shall require the consent of the
Administrative Agent). The Administrative Agent may also amend the Commitment
Schedule to reflect assignments entered into pursuant to Section 9.04.

(c) Notwithstanding the foregoing, the Administrative Agent may (i) enter into
amendments or other modifications to the Intercreditor Agreement with only the
consent of the Revolving Loan Agent, without obtaining the consent of any other
party to this Agreement so long as such amendment or other modifications are not
directly and materially adverse to the interests of the Borrower, (ii) enter
into additional or replacements of Collateral Documents with only the consent of
each other signatory to such Collateral Document, and (iii) with consent of
Borrower only, amend, modify or supplement this Agreement and the other Loan
Documents to cure any ambiguity, omission, defect or inconsistency, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender, without obtaining the consent of any other party to this
Agreement.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all of the Commitments, payment and satisfaction in full in cash
of all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty or
Obligation Guaranty provided by such Subsidiary, (iii) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article 7.
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders; provided that, the Administrative Agent may in its discretion,
release its Liens on Collateral valued in the aggregate not in excess of
$1,000,000 during any calendar year without the prior written authorization of
the Required Lenders(it being agreed that the Administrative Agent may rely
conclusively on one or more certificates of the Borrower as to the value of any
Collateral to be so released, without further inquiry). Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrower, the

 

-75-



--------------------------------------------------------------------------------

Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.12 and 2.14, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16(b) had the Loans of
such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Loan Parties shall, jointly and severally, pay all (i) reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of an outside general
counsel plus, if applicable, one local counsel in any relevant jurisdiction and
one counsel with respect to any specialized matters for the Administrative
Agent, in connection with the syndication and distribution (including, without
limitation, via the internet or through an Electronic System) of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated), and (ii) out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of outside general counsel plus, if applicable, one local counsel
in any relevant jurisdiction and one counsel with respect to any specialized
matters for each of the Administrative Agent, or any Lender (to the extent that
such Lender or similarly affected group of Lenders has an actual or perceived
conflict of interest with the Administrative Agent or another Lender or
Lenders), in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. Expenses being reimbursed by the Loan
Parties under this Section include, without limiting the generality of the
foregoing, fees, costs and expenses incurred in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv) Taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;

 

-76-



--------------------------------------------------------------------------------

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take;

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral; and

(vii) any actions necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the Loan
Parties pursuant to the terms of this Agreement and the other Loan Documents.

(b) The Loan Parties shall, jointly and severally, indemnify the Administrative
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
incremental taxes, liabilities and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or a
Subsidiary, or any Environmental Liability related in any way to a Loan Party or
a Subsidiary, (iv) the failure of a Loan Party to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by a Loan Party for Taxes pursuant to Section 2.14, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.

(c) To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent (or any Related party or any of the foregoing), as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Loan Parties’ failure to pay any such
amount shall not relieve any Loan Party of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof; provided that, nothing in this paragraph (d) shall relieve any
Loan Party of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

 

-77-



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 9.04 Successors and Assigns

(b) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(c) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed) of:

(A) the Borrower, provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof, and provided further that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

-78-



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent); and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof; provided that, such
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business or (d) a Loan Party or a Subsidiary or other
Affiliate of a Loan Party.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the

 

-79-



--------------------------------------------------------------------------------

terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.15(c) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) other than an Ineligible Institution in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) and (g) (it being understood that the documentation
required under Section 2.14(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.14(g) will be
delivered to the Borrower and the Administrative Agent)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.15 and 2.16 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.12 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.16(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.15(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the

 

-80-



--------------------------------------------------------------------------------

Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14 and 9.03 and Article 8 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any other Loan Document or any provision
hereof or thereof.

Section 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,

 

-81-



--------------------------------------------------------------------------------

physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

Section 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured. The applicable Lender
shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York without regard to conflict of laws principles (other than
sections 5-1401 and 5-1402 of the New York General Obligations Law) thereof.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any state or U.S. Federal
court of competent jurisdiction in the State, County and City of New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

-82-



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each of the Administrative Agent and the Lenders,
severally and not jointly, agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by any Requirement of Law
or by any subpoena or similar legal process, (d) to any other party to the Loan
Documents, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations or (iii) any actual or prospective
successor Administrative Agent, (g) with the consent of the Borrower, (h) to
holders of Equity Interests in the Borrower, (i) to any Person providing a
Guarantee of all or any portion of the Secured Obligations, or (j) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a non-confidential basis from a source other than the Borrower.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE OTHER

 

-83-



--------------------------------------------------------------------------------

LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

Section 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, no Lender shall be obligated to extend credit to the Borrower
in violation of any Requirement of Law.

Section 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

Section 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.

Section 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

Section 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in

 

-84-



--------------------------------------------------------------------------------

respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

Section 9.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 9.19 Authorization to Distribute Certain Materials to Public-Siders.

(a) If the Borrower does not file this Agreement with the SEC, then the Borrower
hereby authorizes the Administrative Agent to distribute the execution version
of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Loan Parties’ respective securities
while in possession of the Loan Documents.

(b) The Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of federal and state securities laws. To the extent that any of the
executed Loan Documents constitutes at any time material non-public information
within the meaning of the federal and state securities laws after the date
hereof, the Borrower agrees that it will promptly make such information publicly
available by press release or public filing with the SEC.

Section 9.20 Intercreditor Agreement. Each of the Lenders hereby acknowledges
that it has received and reviewed the Intercreditor Agreement and agrees to be
bound by the terms thereof as if such Lender was a signatory thereto. Each
Lender (and each Person that becomes a Lender hereunder pursuant to
Section 9.04) hereby acknowledges that GLAS is acting under the Intercreditor
Agreement as the “Term Loan Representative”. Each Lender (and each Person that
becomes a Lender hereunder pursuant to Section 9.04) hereby authorizes and
directs the Administrative Agent to enter into the Intercreditor Agreement on
behalf of such Lender and agrees that the Administrative Agent, in its various
capacities thereunder, may take such actions on its behalf as is contemplated by
the terms of the Intercreditor Agreement.

 

-85-



--------------------------------------------------------------------------------

ARTICLE 10

Loan Guaranty

Section 10.01 Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations, together with all costs
and expenses for which the Borrower would otherwise be liable as provided in
this Agreement and expenses paid or incurred by the Administrative Agent and the
Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, the Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations in the manner
set forth in this Agreement (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”; provided, however, that
the definition of “Guaranteed Obligations” shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor). Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

Section 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent or any Lender to sue the Borrower, any Loan Guarantor, any
other guarantor of, or any other Person obligated for, all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.

Section 10.03 No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Loan Guarantor
may have at any time against any Obligated Party, the Administrative Agent, any
Lender or any other Person, whether in connection herewith or in any unrelated
transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any

 

-86-



--------------------------------------------------------------------------------

waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection or
invalidity of any indirect or direct security for the obligations of the
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other Obligated Party liable for any of the Guaranteed Obligations; (iv) any
action or failure to act by the Administrative Agent or any Lender with respect
to any collateral securing any part of the Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Guaranteed Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Guarantor or that would otherwise operate as a discharge of any Loan Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of the Guaranteed Obligations).

Section 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

Section 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent and the Lenders.

Section 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations (including a payment effected through
exercise of a right of setoff) is rescinded, or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise (including pursuant to any settlement entered into by a Secured Party
in its discretion), each Loan Guarantor’s obligations under this Loan Guaranty
with respect to that payment shall be reinstated at such time as though the
payment had not been made and whether or not the Administrative Agent and the
Lenders are in possession of this Loan Guaranty. If acceleration of the time for
payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.

Section 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent or any Lender shall have any duty to advise any
Loan Guarantor of information known to it regarding those circumstances or
risks.

 

-87-



--------------------------------------------------------------------------------

Section 10.08 Termination. Each of the Lenders may continue to make loans or
extend credit to the Borrower based on this Loan Guaranty until five (5) days
after it receives written notice of termination from any Loan Guarantor.
Notwithstanding receipt of any such notice, each Loan Guarantor will continue to
be liable to the Lenders for any Guaranteed Obligations created, assumed or
committed to prior to the fifth day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of such Guaranteed Obligations. Nothing in
this Section 10.08 shall be deemed to constitute a waiver of, or eliminate,
limit, reduce or otherwise impair any rights or remedies the Administrative
Agent or any Lender may have in respect of, any Default or Event of Default that
shall exist under Article 7 hereof as a result of any such notice of
termination.

Section 10.09 Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the Administrative Agent or Lender (as the case may be) receives the
amount it would have received had no such withholding been made.

Section 10.10 Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.

Section 10.11 Contribution.

(b) To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments have
terminated or expired, and this Agreement and the Swap Agreement Obligations
have terminated, such Loan Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Loan
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

(c) As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of

 

-88-



--------------------------------------------------------------------------------

contingent liabilities, calculated, without duplication, assuming each other
Loan Guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(d) This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.

(e) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(f) The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable only upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or
expiry, on terms reasonably acceptable to the Administrative Agent, of the
Commitments and the termination of this Agreement and the Swap Agreement
Obligations.

Section 10.12 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article 10 is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent and the Lenders
under this Agreement and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

Section 10.13 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

Section 10.14 Subordination of Intercompany Indebtedness. Each Loan Party hereby
agrees that any indebtedness of any other Loan Party now or hereafter owing to
such Loan Party, whether heretofore, now or hereafter created (the “Loan Party
Subordinated Debt”), is hereby subordinated to all of the Obligations and that,
except as permitted under Section 6.08 of this Agreement, the Loan Party
Subordinated Debt shall not be paid in whole or in part until the Obligations
have been paid in full and this Agreement is terminated and of no further force
or effect. No Loan Party shall accept any payment of or on account of any Loan
Party Subordinated Debt at any time in contravention of the foregoing. Each
payment on the Loan Party Subordinated Debt received in violation of any of the
provisions hereof shall be deemed to have been received by such Loan Party as
trustee for the Credit Parties and shall be paid over to the Administrative
Agent immediately on account of the Obligations, but without otherwise affecting
in any manner such Loan Party’s liability hereunder. Each Loan Party agrees to
file all claims against the Loan Party from whom the Loan Party Subordinated
Debt is owing in any bankruptcy or other proceeding in which the filing of
claims is required by law in respect of any Loan Party Subordinated

 

-89-



--------------------------------------------------------------------------------

Debt, and Administrative Agent shall be entitled to all of such Loan Party’s
rights thereunder. If for any reason a Loan Party fails to file such claim at
least ten (10) Business Days prior to the last date on which such claim should
be filed, such Loan Party hereby irrevocably appoints Administrative Agent as
its true and lawful attorney-in-fact, and Administrative Agent is hereby
authorized to act as attorney-in-fact in such Loan Party’s name to file such
claim or, in Administrative Agent’s discretion, to assign such claim to and
cause proof of claim to be filed in the name of the Administrative Agent or its
nominee. In all such cases, whether in administration, bankruptcy or otherwise,
the Person or Persons authorized to pay such claim shall pay to the
Administrative Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for that purpose, each Loan Party hereby
assigns to the Administrative Agent all of such Loan Party’s rights to any
payments or distributions to which such Loan Party otherwise would be entitled.
If the amount so paid is greater than such Loan Party’s liability hereunder,
Administrative Agent shall pay the excess amount to the party entitled thereto.
In addition, each Loan Party hereby irrevocably appoints Administrative Agent as
its attorney-in-fact to exercise all of such Loan Party’s voting rights in
connection with any Bankruptcy Event of the Loan Party or Loan Party from whom
the Loan Party Subordinated Debt is owing.

(Signature Pages Follow)

 

-90-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

A.S.V., INC., as the Borrower By:   /s/ Eric I. Cohen Name:   Eric I. Cohen
Title:   Vice President LOEGERING MFG. INC., as a Loan Guarantor By:   /s/ Eric
I. Cohen Name:   Eric I. Cohen Title:   Vice President GARRISON LOAN AGENCY
SERVICES LLC, as Administrative Agent By:   /s/ Robert Feeney Name:   Robert
Feeney Title:   Authorized Signatory GARRISON CAPITAL INC., as Lender By:   /s/
Matthew Goldstein Name:   Matthew Goldstein Title:   Secretary GMMF LOAN
HOLDINGS LLC, as Lender By:   /s/ Robert Feeney Name:   Robert Feeney Title:  
Authorized Signatory GARRISON FUNDING 2013-2 LTD., as Lender By:   /s/ Robert
Feeney Name:   Robert Feeney Title:   Authorized Signatory GARRISON FUNDING
2015-2 LP, as Lender By:   /s/ Robert Feeney Name:   Robert Feeney Title:  
Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CM FINANCE SPV LTD, as Lender By:   /s/ Christopher Elamsen Name:   Christopher
Elamsen Title:   Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Commitment  

Garrison Capital Inc.

   $ 7,494,066.46   

GMMF Loan Holdings LLC

   $ 4,767,719.83   

Garrison Funding 2015-2 LP

   $ 5,738,213.71   

Garrison Funding 2013-2

   $ 2,000,000.00   

CM Finance SPV LTD

   $ 20,000,000.00   

Total

   $ 40,000,000.00   

Commitment Schedule



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
(the “Standard Terms and Conditions”) are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and other rights of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1. Assignor:     2. Assignee:       [and is [a Lender][an Affiliate/Approved
Fund of [identify Lender]]1 3. Borrower(s):     4. Administrative Agent:  
GARRISON LOAN AGENCY SERVICES LLC, as the administrative agent under the Credit
Agreement 5. Credit Agreement:   The Credit Agreement dated as of December 19,
2014 among A.S.V., Inc., the Lenders parties thereto, GARRISON LOAN AGENCY
SERVICES LLC, as Administrative Agent, and the other agents parties thereto

 

1  Select as applicable.

 

Exhibit A – 1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of
Commitment/Loans for all
Lenders

  

Amount of Commitment/Loans
Assigned

  

Percentage Assigned of
Commitment/Loans3

$                    

   $                        %

$                    

   $                        %

$                    

   $                        %

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

7. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]       [NAME OF ASSIGNEE] Notices:       Notices:

 

     

 

 

     

 

 

     

 

Attention:       Attention: Telecopier:       Telecopier: with a copy to:      
with a copy to:

 

     

 

 

     

 

 

     

 

Attention:       Attention: Telecopier:       Telecopier: Wire Instructions:   
   Wire Instructions: Bank Name:       Bank Name: ABA#:       ABA#: Acct:      
Acct: Acct Name:       Acct Name: Ref:       Ref:

 

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A – 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

 

[Consented to and] Accepted: GARRISON LOAN AGENCY SERVICES LLC, as
Administrative Agent By:  

 

Title:  

 

[Consented to:]5 [A.S.V., INC., as the Borrower] By:  

 

Title:  

 

 

5  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit A – 3



--------------------------------------------------------------------------------

ANNEX 1

ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender2,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

 

2  The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing Taxes.

 

Exhibit A – 4



--------------------------------------------------------------------------------

Acceptance of the terms of this Assignment and Assumption by the Assignee and
the Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

Exhibit A – 5



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

Date:                     

 

To:   The Lenders parties to the Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of December 19, 2014 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among A.S.V., Inc. (the
“Borrower”), the other Loan Parties, the Lenders party thereto and GARRISON LOAN
AGENCY SERVICES LLC, as Administrative Agent for the Lenders. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement. In the event of any conflict between
the calculations required under this certificate and those required under the
Agreement, the terms of the Agreement shall control.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
ending             , 20     covered by the attached financial statements [for
quarterly or monthly financial statements add: and such financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state of incorporation or organization without having given the
Administrative Agent the notice required by Section 4.15 of the Security
Agreement;

5. Schedule I and Schedule II attached hereto set forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct;
and

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

Exhibit B – 1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this              day
of                     ,     .

 

 

By:  

 

Name:  

 

Title:  

 

 

Exhibit B – 2



--------------------------------------------------------------------------------

SCHEDULE I

Compliance as of                 ,         

with Provisions of Section 6.12 of the Agreement

1. Section 6.12(a): Fixed Charge Coverage Ratio as of the last day of the fiscal
quarter ended on                 ,         :

 

(a) EBITDA (from Schedule II attached hereto):

     $               

(b) Unfinanced portion of Capital Expenditures:

     $               

(c) EBITDA minus the unfinanced portion of Capital Expenditures
(line 1(a) – line 1(b)):

     $               

(d) Fixed Charges:

  

(i) Cash Interest Expense:

     $               

(ii) Scheduled principal payments on Indebtedness:

     $               

(iii) Expenses for taxes paid in cash (exclusive of the Conversion Tax Payment):

     $               

(iv) Dividends or distributions paid in cash, including tax distributions
(exclusive of the Effective Date Dividend):

     $               

(v) Capital Lease Obligation payments:

     $               

(vi) Cash contributions to any Plan:

     $               

Fixed Charges (lines (i) + (ii) + (iii) + (iv) + (v) + (vi) of this clause
1(d)):

     $               

(e) Fixed Charge Coverage Ratio for the period
(line 1(c) ÷ line 1(d)):

         :1.0   

(f) Minimum permitted Fixed Charge Coverage Ratio under Section 6.12(a) of the
Agreement:

         :1.0   

(g) In compliance:

     [YES/NO ] 

2. Section 6.12(b): Leverage Ratio as of the last day of the fiscal quarter
ended on             ,     :

 

(a) Total Debt as of the last day of such fiscal quarter:

     $               

(b) EBITDA (from Schedule II attached hereto):

     $               

(c) Leverage Ratio for the period
(line 2(a) ÷ line 2(b)):

         :1.0   

(d) Maximum permitted Leverage Ratio under Section 6.12(b) of the Agreement:

         :1.0   

(e) In compliance:

     [YES/NO ] 

3. Section 6.12(c): Capital Expenditures for the fiscal year ended on
            ,     :

 

(a) Capital Expenditures made during fiscal year to date:

     $               

(b) Maximum permitted Capital Expenditures under Section 6.12(c) of the
Agreement:

     $               

(c) Excess (deficiency) for covenant compliance
(line 3(b) – 3(a)):

     $               

(d) In compliance:

     [Yes] [No ] 

 

Exhibit B – 3



--------------------------------------------------------------------------------

SCHEDULE II

EBITDA Calculation for the Twelve-Month Period Ended             ,     

 

EBITDA29

  Month 1   Month 2   Month 3   Month 4   Month 5   Month 6   Month 7   Month 8
  Month 9   Month 10   Month 11   Month 12   Twelve
Months
Ended

Net Income

                         

+ Interest Expense

                         

+ income tax expense

                         

+ depreciation and amortization expense

                         

+ extraordinary non-cash charges

                         

+ other non-cash charges

                         

[+ non-recurring fees, cash charges and other cash expenses in connection with
the Transactions]30

                         

- cash payments in respect of non-cash charges described in clause (a)(v) of the
definition of “EBITDA” taken in a prior period

                         

- extraordinary gains and any non-cash items of income

                         

= EBITDA

                         

 

29  For accounting periods from January 1, 2014 through December 19, 2014, the
amounts to be inserted in this table shall correspond to the amounts included in
the table set forth in the proviso in the “EBITDA” definition.

30  This item applies only to items that are paid or otherwise accounted for
within 90 days of the consummation of the Transactions in an amount not to
exceed $[5,500,000].

 

Exhibit B – 4



--------------------------------------------------------------------------------

EXHIBIT C

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     ,
            , 20    , is entered into between                     , a
                    (the “New Subsidiary”) and GARRISON LOAN AGENCY SERVICES
LLC, in its capacity as administrative agent (the “Administrative Agent”) under
that certain Credit Agreement dated as of December 19, 2014 (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”) among A.S.V., Inc. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent for the Lenders.
All capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article 3 of the Credit Agreement, *[and]* (b) all
of the covenants set forth in Articles 5 and 6 of the Credit Agreement *[and
(c) all of the guaranty obligations set forth in Article 10 of the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections 10.10 and 10.13 of the Credit Agreement, hereby guarantees, jointly and
severally with the other Loan Guarantors, to the Administrative Agent and the
Lenders, as provided in Article 10 of the Credit Agreement, the prompt payment
and performance of the Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.]* *[The New Subsidiary has delivered to the Administrative Agent an
executed Loan Guaranty.]*

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

 

 

 

Exhibit C – 1



--------------------------------------------------------------------------------

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:  

 

Title:  

 

Acknowledged and accepted: GARRISON LOAN AGENCY SERVICES LLC, as Administrative
Agent By:  

 

Name:  

 

Its:  

 

Title:  

 

 

Exhibit C – 2



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 19, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among A.S.V., Inc. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and GARRISON LOAN AGENCY SERVICES LLC, in its
capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:                       , 20[    ]

 

Exhibit D-1 – 1



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 19, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among A.S.V., Inc. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and GARRISON LOAN AGENCY SERVICES LLC, in its
capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:                       , 20[    ]

 

Exhibit D-2 – 1



--------------------------------------------------------------------------------

EXHIBIT D-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 19, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among A.S.V., Inc. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and GARRISON LOAN AGENCY SERVICES LLC, in its
capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:                       , 20[    ]

 

Exhibit D-3 – 1



--------------------------------------------------------------------------------

EXHIBIT D-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of December 19, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among A.S.V., Inc. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and GARRISON LOAN AGENCY SERVICES LLC, in its
capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:                       , 20[    ]

 

Exhibit E-4 – 1